Exhibit 10.2

M U L T I - T E N A N T

C O M M E R C I A L / I N D U S T R I  A L  L E A S E  ( N N N )

7195 OAKPORT STREET,

OAKLAND, CALIFORNIA

LANDLORD:

LBA RIV-COMPANY V, LLC,

a Delaware limited liability company

TENANT:

ZHONE TECHNOLOGIES, INC.,

a Delaware corporation



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page

ARTICLE 1 - LEASE SUMMARY AND PROPERTY SPECIFIC PROVISIONS

   1

ARTICLE 2 - LEASE

   8

ARTICLE 3 - PREMISES

   8

ARTICLE 4 - TERM AND POSSESSION

   8

ARTICLE 5 - RENT

   8

ARTICLE 6 - SECURITY DEPOSIT

   9

ARTICLE 7 - OPERATING EXPENSES/UTILITIES/SERVICES

   9

ARTICLE 8 - MAINTENANCE AND REPAIR

   10

ARTICLE 9 - USE

   10

ARTICLE 10 - HAZARDOUS MATERIALS

   11

ARTICLE 11 - PARKING

   11

ARTICLE 12 - TENANT SIGNS

   11

ARTICLE 13 - ALTERATIONS

   12

ARTICLE 14 - TENANT’S INSURANCE

   13

ARTICLE 15 - LANDLORD’S INSURANCE

   14

ARTICLE 16 - INDEMNIFICATION AND EXCULPATION

   14

ARTICLE 17 - CASUALTY DAMAGE/DESTRUCTION

   15

ARTICLE 18 - CONDEMNATION

   16

ARTICLE 19 - WAIVER OF CLAIMS; WAIVER OF SUBROGATION

   17

ARTICLE 20 - ASSIGNMENT AND SUBLETTING

   17

ARTICLE 21 - SURRENDER AND HOLDING OVER

   18

ARTICLE 22 - DEFAULTS

   19

ARTICLE 23 - REMEDIES OF LANDLORD

   20

ARTICLE 24 - ENTRY BY LANDLORD

   21

ARTICLE 25 - LIMITATION ON LANDLORD’S LIABILITY

   21

ARTICLE 26 - SUBORDINATION

   21

ARTICLE 27 - ESTOPPEL CERTIFICATE

   21

ARTICLE 28 - RELOCATION OF PREMISES

   21

ARTICLE 29 - MORTGAGEE PROTECTION

   22

ARTICLE 30 - QUIET ENJOYMENT

   22

ARTICLE 31 - MISCELLANEOUS PROVISIONS

   22

 

(i)



--------------------------------------------------------------------------------

          Page

EXHIBITS:

     

Exhibit A

   Premises Floor Plan   

Exhibit B

   Site Plan   

Exhibit C

   Intentionally Omitted   

Exhibit D

   Notice of Lease Term Dates   

Exhibit E

   Rules and Regulations   

Exhibit F

   Estoppel Certificate   

RIDERS:

      Rider No. 1   

Relocation Obligation

  

 

(ii)



--------------------------------------------------------------------------------

THIS LEASE, entered into as of this      day of September, 2010 for reference
purposes, is by and between LBA RIV-COMPANY V, LLC, a Delaware limited liability
company, hereinafter referred to as “Landlord”, and ZHONE TECHNOLOGIES, INC., a
Delaware corporation, hereinafter referred to as “Tenant”.

ARTICLE 1 - LEASE SUMMARY AND PROPERTY SPECIFIC PROVISIONS

 

1.1   Landlord’s Address:    LBA RIV-Company V, LLC      One Embarcadero Center,
Suite 710      San Francisco, CA 94111      Attn: Director of Operations     
Telephone: 415.981.7000      Facsimile: 415.981.7001   With copies to:    LBA
Realty      17901 Von Karman, Suite 950      Irvine, California 92614      Attn:
SVP - Operations      Telephone: (949) 833-0400      Facsimile: (949) 955-9350  
For payment of Rent:    LBA RIV-Company V, LLC      P.O. Box 748089      Los
Angeles, CA 90074-8089 1.2   Tenant’s Address:    Zhone Technologies, Inc.     
7195 Oakport Street      Oakland, California 94621      Attn: Kirk Misaka, CFO  
   Telephone: (510) 777-7007      Facsimile: (510) 777-7359

1.3 Building: The Building commonly known as 7195 Oakport Street, Oakland,
California (Building #1). The Building, together with all other buildings,
including those buildings commonly known as 6775 Oakport Street (Building #3)
and 7001 Oakport Street (Building #2), improvements and facilities, now or
subsequently located upon the land (the “Site”) as shown on the Site Plan
attached hereto as Exhibit B (as such area may be expanded or reduced from time
to time) is referred to herein as the “Property”. Landlord and Tenant stipulate
and agree that the Property contains 181,150 rentable square feet in the
aggregate and the Building contains 38,375 rentable square feet, for all
purposes of this Lease.

1.4 Premises: The Building (shown as Building #1), as depicted on Exhibit A
attached hereto. Landlord and Tenant stipulate and agree that the Premises
contains 38,375 rentable square feet, for all purposes of this Lease.
Notwithstanding anything herein to the contrary, upon the Commencement Date,
Landlord and Tenant agree that Tenant shall occupy 7001 Oakport Street (i.e.,
Building #2) until the Relocation Date (defined in Rider No. 1 attached hereto).
Until the Relocation Date occurs, the term “Premises” in this Lease shall mean
both the Building and 7001 Oakport Street (Building #2) for all purposes of the
Lease, except for calculation of Monthly Base Rent which shall be calculated by
using only the rentable square feet of the Building.

1.5 City: The City of Oakland, County of Alameda, State of California.

1.6 Commencement Date: The “Closing Date”, as that term is defined in the
Purchase Agreement (defined below). As used herein, the term “Purchase
Agreement” shall mean that certain Real Estate Purchase Agreement dated
September 21, 2010 by and between Landlord or Landlord’s related entity, as
purchaser, and Zhone Technologies Campus, LLC, a California limited liability
company (the “Prior Owner”), as seller, pursuant to which Landlord is purchasing
the Property.

1.7 Term: Sixty (60) months, plus any partial month at the beginning of the
Term, commencing on the Commencement Date and ending on the last day of the
sixtieth (60th) full calendar month following the Commencement Date (“Expiration
Date”).

1.8 Monthly Base Rent:

 

Months or Period

  

Monthly Base Rent

(Based on 38,375 rsf)*

 

*1 – 12

   $ 49,887.50 ** 

13 – 24

   $ 50,885.25   

25 – 36

   $ 51,902.95   

37 – 48

   $ 52,941.01   

49 – 60

   $ 53,999.83   

 

* Including any partial month at the beginning of the Term and measured from the
Commencement Date.

**

Notwithstanding the foregoing, provided Tenant is not then in Default under this
Lease beyond all applicable notice and cure periods, Landlord hereby agrees to
abate Tenant’s obligation to pay the entire Monthly Base Rent due during the
first two (2) full months of the Term (“Abatement Period”) in the total



--------------------------------------------------------------------------------

 

amount of $99,775.00 (such abated Monthly Base Rent is hereafter collectively,
the “Abated Amount”). During such Abatement Period, Tenant will still be
responsible for the payment of all other monetary obligations, if any, which are
payable under this Lease during such Abatement Period.

Accordingly, Tenant shall deliver the following amounts to Landlord through
escrow at the closing under the Purchase Agreement (pursuant to Section 5.1 of
the Standard Provisions):

 

(a)    Monthly Base Rent    $49,887.50 for the first (1st) full month of the
Term. (b)    Tenant’s Percentage of Operating Expenses (est.)    $31,807.70 for
the first (1st) full month of the Term. (c)    Security Deposit:    $100,000.00
(See Section 1.9 below).

Total due upon execution of this Lease:                 $181,695.20.

1.9 Security Deposit: $100,000.00.

1.10 Permitted Use: Office and research and development, subject to the
provisions set forth in this Lease and as permitted by law.

1.11 Parking: Ninety-two (92) unreserved parking spaces, subject to the terms of
Article 11 of the Standard Lease Provisions.

1.12 Brokers: None.

1.13 Interest Rate: The lesser of: (a) Ten percent (10%) or (b) the maximum rate
permitted by law in the State where the Property is located.

1.14 Insurance Amounts:

a. Commercial General Liability Insurance: General liability of not less than
One Million Dollars ($1,000,000.00) per occurrence and Two Million Dollars
($2,000,000.00) in the aggregate.

b. Commercial Automobile Liability Insurance: Limit of liability of not less
than One Million Dollars ($1,000,000.00) per accident.

c. Worker’s Compensation and Employers Liability Insurance: With limits as
mandated pursuant to the laws in the State in which the Property is located, or
One Million Dollars ($1,000,000.00) per person and accident, whichever is
greater.

d. Umbrella Insurance: Limits of not less than Three Million Dollars
($3,000,000.00) per occurrence.

e. Loss of Income, Extra Expense and Business Interruption Insurance: In such
amounts as will reimburse Tenant for 12 months of direct or indirect loss of
earnings attributable to all perils commonly insured against by prudent tenants
or attributable to prevention of access to the Premises, Tenant’s parking areas
or to the Building as a result of such perils.

f. If Tenant’s business includes professional services, Professional Liability
(also known as errors and omissions insurance): Not less than the minimum limits
required by law for Tenant’s profession, and in any event, not less than One
Million Dollars ($1,000,000.00) per occurrence.

1.15 Tenant Improvements: None. Tenant is currently the owner of the Property
and, therefore, shall accept the Premises on the Commencement Date in its “AS
IS” condition from Landlord, without any agreements, representations,
understandings or obligations on the part of Landlord to perform any
alterations, repairs or improvements thereto. Notwithstanding the foregoing,
Landlord hereby grants to Tenant an allowance of $44.73 per rentable square foot
of the Premises (i.e., $1,716,521.00)) (the “Allowance”), to be applied by
Tenant in connection with its relocation obligation as provided in Rider One to
this Lease. Provided Tenant is not then in Default under this Lease beyond all
applicable notice and cure periods, the Allowance shall be paid to Tenant within
thirty (30) days following the Relocation Date.

1.16 Tenant’s Percentage: 100%, which is the ratio that the rentable square
footage of the Premises bears to the rentable square footage of the Building.
Building Percentage of Property: 21.2%, which is the ratio that the rentable
square footage of the Building bears to the rentable square footage of all
buildings within the Property (hereinafter, the “Building Percentage”); provided
that such Tenant’s Percentage is subject to adjust for Cost Pools as provided in
Section 1.18.b below. Accordingly, as more particularly provided in Section 1.18
hereof, Operating Expenses include the Building Percentage of all such items
which are common to the entire Property. Notwithstanding the foregoing, until
Tenant has relocated from 7001 Oakport Street (Building #2) to 7195 Oakport
Street (Building #1) pursuant to its Relocation Obligation set forth in Rider
No. 1 attached hereto, Tenant shall be responsible for paying 100% of the
Operating Expenses for the entire Property. From and after the Relocation Date

 

-2-



--------------------------------------------------------------------------------

(as defined in Rider No. 1), Tenant shall be required to pay the Tenant’s
Percentage of Operating Expenses attributable to the Premises (rather than 100%
of the Operating Expenses as required hereunder).

1.17 Common Areas; Definitions; Tenant’s Rights. During the Term, Tenant shall
have the non-exclusive right to use, in common with other tenants in the
Property, and subject to the Rules and Regulations referred to in Article 9 of
the Standard Lease Provisions, those portions of the Property (the “Property
Common Areas”) not leased or designated for lease to tenants that are provided
for use in common by Landlord, Tenant and any other tenants of the Property (or
by the sublessees, agents, employees, customers, invitees, guests or licensees
of any such party), whether or not those areas are open to the general public.
The Property Common Areas shall include, without limitation, parking areas
(subject to Article 11 of the Standard Lease Provisions), loading and unloading
areas, trash areas, roadways, sidewalks, walkways, parkways, driveways and
landscaped areas appurtenant to the Building, fixtures, systems, decor,
facilities and landscaping contained, maintained or used in connection with
those areas, and shall be deemed to include any city sidewalks adjacent to the
Property, any pedestrian walkway system, park or other facilities located on the
Site and open to the general public. The common areas of the Building shall be
referred to herein as the “Building Common Areas” and shall include, without
limitation, the following areas of the Building: the common entrances, lobbies,
common restrooms, accessways, loading docks, ramps, drives and platforms and any
passageways and serviceways thereto to the extent not exclusively serving
another tenant or contained within another tenant’s premises, and the common
pipes, conduits, wires and appurtenant equipment serving the Premises. The
Building Common Areas and the Property Common Areas shall be referred to herein
collectively as the “Common Areas.” If Tenant is leasing the entire Building,
then all elements of the Building and the Building Common Areas shall constitute
part of the Premises and all references to Common Areas contained in this Lease
shall mean and refer to those elements of the Property outside of the Building.

1.18 Operating Expenses.

a. Triple Net Lease. Except as otherwise provided herein, all Rent (as that term
is defined under Section 5.2 of the Standard Lease Provisions) shall be
absolutely net to Landlord so that this Lease shall yield net to Landlord the
Rent to be paid each month during the Term of this Lease. Accordingly, and
except as otherwise provided in this Lease, all costs, expenses and obligations
of every kind or nature whatsoever relating to the Premises which may arise or
become due during the Term of this Lease including, without limitation, all
costs and expenses of maintenance and repairs, insurance and taxes, shall be
paid by Tenant. Nothing herein contained shall be deemed to require Tenant to
pay or discharge any liens or mortgages of any character whatsoever which may
exist or hereafter be placed upon the Premises by an affirmative act or omission
of Landlord.

                b. Operating Expenses. In addition to the Monthly Base Rent,
Tenant shall pay to Landlord Tenant’s Percentage of Operating Expenses (which
includes the Building Percentage of all costs and expenses of operation and
maintenance of the Property Common Areas and the Site), in the manner and at the
times set forth in the following provisions of this Section 1.18. “Operating
Expenses” shall consist of all costs and expenses of operation, maintenance and
repair of the Building and Building Common Areas as determined by standard
accounting practices, together with the Building Percentage of all costs and
expenses of operation and maintenance of the Property Common Areas and the Site
as determined by standard accounting practices and after the Relocation Date,
calculated assuming the Property is at least ninety-five percent (95%) occupied.
Operating Expenses include the following costs by way of illustration but not
limitation: (i) any and all assessments imposed with respect to the Building,
Common Areas, and/or Site pursuant to any covenants, conditions and restrictions
affecting the Property; (ii) costs, levies or assessments resulting from
statutes or regulations promulgated by any government authority in connection
with the use or occupancy of the Site, Building or the Premises; (iii) all costs
of utilities serving the Common Areas and any costs of utilities for the
Premises which are not separately metered and all costs of any HVAC contracts
and/or any repairs, maintenance or replacements required thereunder as provided
in Section 1.19.b below, (iv) all Taxes and Insurance Costs as defined in the
Standard Lease Provisions, (v) waste disposal; (vi) security, if any;
(vii) costs incurred in the management of the Site, Building and Common Areas,
including, without limitation: (1) supplies, materials, equipment and tools,
(2) wages, salaries, benefits, pension payments, fringe benefits, (and payroll
taxes, insurance and similar governmental charges related thereto) of employees
used in the operation and maintenance of the Site, Building and Common Areas,
(3) the rental of personal property used by Landlord’s personnel in the
maintenance, repair and operation of the Property, (4) accounting fees, legal
fees and real estate consultant’s fees, and (5) management/administrative fee in
an amount not to exceed ten percent (10%) of the Operating Expenses, excluding
all Taxes and Insurance Costs; (viii) repair and maintenance of other portions
of the Building other than such portions as are maintained by Tenant, including
the elevators (if any), restrooms (if any), structural and non-structural
portions of the Building, and the plumbing, heating, ventilating,
air-conditioning and electrical systems installed or furnished by Landlord and
not maintained by Tenant pursuant to Section 8.2 of the Standard Provisions;
(ix) maintenance, costs and upkeep of all parking and Common Areas;
(x) amortization on a straight-line basis over the useful life together with
interest at the Interest Rate (as defined in Section 1.13 of the Lease Summary)
on the unamortized balance of all costs of a capital nature (including, without
limitation, capital improvements, capital replacements, capital repairs, capital
equipment and capital tools): (1) reasonably intended to produce a reduction in
operating charges or energy consumption; or (2) required after the date of this
Lease under any Law that was not applicable to the Building at the time it was
originally constructed; or (3) for repair or replacement of any equipment or
improvements needed to operate and/or maintain the Building, the Common Areas
and/or the Site at the same quality levels as prior to the repair or
replacement; (xi) costs and expenses of gardening and landscaping;
(xii) maintenance of signs (other than signs of tenants of the Site);
(xiii) personal property taxes levied on or attributable to personal property
used in connection with the Building, the Common Areas and/or the Site; and
(xiv) costs and expenses of repairs, resurfacing, repairing, maintenance,
painting, lighting and similar items, including appropriate reserves. Landlord
shall have the right, from time to time, to equitably allocate some or all of
the Operating Expenses among different tenants and/or different buildings and/or
difference premises of the Property based upon differing levels of use, demand,
risk, or

 

-3-



--------------------------------------------------------------------------------

other distinctions among such parties, premises or Buildings (the “Cost Pools”).
Such Cost Pools may include, for example, all office space tenants or
industrial/R&D space tenants in the Property, Taxes and Insurance Costs based
upon the applicable tenant improvements constructed within all or a portion of
the Project, and may be modified to take into account the addition of any
additional buildings within the Property. Accordingly, in the event of such
allocations into Cost Pools, Tenant’s Percentage shall be appropriately adjusted
to reflect such allocation. In addition, if Landlord does not furnish a
particular service or work (the cost of which, if furnished by Landlord would be
included in Operating Expenses) to a tenant (other than Tenant) that has
undertaken to perform such service or work in lieu of receiving it from
Landlord, then Operating Expenses, Insurance Costs, costs of utilities and/or
Taxes, as applicable, shall be considered to be increased by an amount equal to
the additional Operating Expenses, Insurance Costs, costs of utilities and/or
Taxes that Landlord would reasonably have incurred had Landlord furnished such
service or work to that tenant.

c. Exclusions to Operating Expenses. Notwithstanding anything to the contrary in
the definition of Operating Expenses set forth above, Operating Expenses shall
not include the following:

(i) Interest, principal, points and fees on debts or amortization on any
mortgage or mortgages or any other debt instrument encumbering the Property or
any portion of the Property.

(ii) Any ground lease rental.

(iii) Overhead and profit increment paid to Landlord or to subsidiaries or
affiliates of Landlord for goods and/or services in or to the Building or the
Property to the extent the same exceeds the costs of such goods and/or services
rendered by unaffiliated third parties on a competitive basis.

(iv) Landlord’s general corporate overhead and general and administrative
expenses except to the extent permitted below under Sections 1.18(c)(v) or
1.18(c)(vi).

(v) Any management or administrative fee, in excess of the amounts permitted
pursuant to subparagraph (b) above.

(vi) Executive salaries or salaries of service personnel to the extent that such
executives or service personnel perform services other than in connection with
the operation, repair or maintenance of the Building or Property, whereupon such
salaries shall be prorated according to the services performed in connection
with the Building or Property in relation to the services performed for other
properties.

(vii) The cost of damage and repairs necessitated by the gross negligence or
willful misconduct of Landlord or of Landlord’s agents, employees, contractors
or invitees.

(viii) Any cost or expense incurred by reason of the remediation or clean-up of
any contamination of the Building or the Property, or the soils or ground water
underlying the Building or the Property, by Hazardous Materials (as that term is
defined in Article 10), except to the extent such contamination results from
Tenant’s activities.

(ix) Costs of any items (including, but not limited to, costs incurred by
Landlord for the repair of damage to the Property or for items which are
reimbursable under any contractor, manufacturer or supplier warranty), to the
extent Landlord receives such reimbursement.

(x) Any deductible on Landlord’s insurance policies in excess of Fifteen
Thousand Dollars ($15,000), except the deductible on Landlord’s earthquake
insurance policy which shall be capped at five percent (5%) of the replacement
value of the Building #1 for the purpose of inclusion in Operating Expenses
(Operating Expenses shall not include any deductible arising from damage or
destruction to buildings on the Site other than Building #1).

(xi) Legal fees, brokerage commissions, advertising costs, or other related
expenses incurred in connection with the leasing of the Building or the Property
or associated with disputes with tenants or other occupants of the Property or
with the enforcement of any lease or defense of Landlord’s title to or interest
in the Building or the Property or any part thereof (except in connection with
disputes with Tenant).

(xii) Costs, including permit, license and inspection costs, incurred with
respect to the installation of tenant improvements made for prospective lessees
of the Property.

(xiii) Costs incurred in connection with the original acquisition of the
Property.

(xiv) Advertising or promotional expenditures and other costs (including permit,
license and inspections fees) related to or incurred in renovating or otherwise
improving, decorating, painting or altering vacant space designed for lease
within the Building or the Property.

                d. Estimate Statement and Payment of Tenant’s Percentage of
Operating Expenses. By the first day of April (or as soon as practicable
thereafter) of each calendar year during the Term, Landlord shall endeavor to
deliver to Tenant a statement (“Estimate Statement”) estimating the Tenant’s
Percentage of Operating Expenses for the current calendar year. If at any time
during the Term, but not more often than quarterly, Landlord reasonably
determines that the estimated amount of Tenant’s Percentage of Operating
Expenses payable by Tenant for the current calendar year will be greater or less
than the amount set forth in the then current Estimate Statement, Landlord may
issue a revised Estimate Statement and Tenant agrees to pay Landlord, within ten
(10) days of receipt of the revised Estimate Statement, the difference between
the amount owed by Tenant under such revised Estimate

 

-4-



--------------------------------------------------------------------------------

Statement and the amount owed by Tenant under the original Estimate Statement
for the portion of the then current calendar year which has expired. Thereafter
Tenant agrees to pay Tenant’s Percentage of Operating Expenses based on such
revised Estimate Statement until Tenant receives the next calendar year’s
Estimate Statement or a new revised Estimate Statement for the current calendar
year. Tenant’s Percentage of Operating Expenses shown on the Estimate Statement
(or revised Estimate Statement, as applicable) shall be divided into twelve
(12) equal monthly installments, and Tenant shall pay to Landlord, concurrently
with the regular monthly Rent payment next due following the receipt of the
Estimate Statement (or revised Estimate Statement, as applicable), an amount
equal to one (1) monthly installment of such Tenant’s Percentage of Operating
Expenses multiplied by the number of months from January in the calendar year in
which such statement is submitted to the month of such payment, both months
inclusive (less any amounts previously paid by Tenant with respect to any
previously delivered Estimate Statement or revised Estimate Statement for such
calendar year). Subsequent installments shall be paid concurrently with the
regular monthly Rent payments for the balance of the calendar year and shall
continue until the next calendar year’s Estimate Statement (or current calendar
year’s revised Estimate Statement) is received.

e. Actual Statement. By the first day of April (or as soon as practicable
thereafter) of each subsequent calendar year during the Term, Landlord shall
endeavor to deliver to Tenant a statement (“Actual Statement”) which states the
Tenant’s Percentage of actual Operating Expenses payable by Tenant for the
immediately preceding calendar year. If the Actual Statement reveals that the
Tenant’s Percentage of actual Operating Expenses was more than the Tenant’s
Percentage of estimated Operating Expenses paid by Tenant with respect to the
preceding calendar year, Tenant agrees to pay Landlord the difference in a lump
sum within thirty (30) days of receipt of the Actual Statement. Such obligation
will be a continuing one which will survive the expiration or earlier
termination of this Lease. If the Actual Statement reveals that the Tenant’s
Percentage of actual Operating Expenses was less than the Operating Expenses
paid by Tenant with respect to the preceding calendar year, Landlord will credit
any overpayment toward the next monthly installment(s) of Rent due from Tenant
or promptly refund any overpayment to Tenant. Prior to the expiration or sooner
termination of the Term and Landlord’s acceptance of Tenant’s surrender of the
Premises, Landlord will have the right to estimate the Tenant’s Percentage of
actual Operating Expenses for the then current calendar year and to collect from
Tenant prior to Tenant’s surrender of the Premises, any excess of such Tenant’s
Percentage of actual Operating Expenses over the Tenant’s Percentage of
estimated Operating Expenses paid by Tenant in such calendar year.

f. No Release. Any delay or failure by Landlord in delivering any Estimate
Statement or Actual Statement pursuant to this Section 1.18 shall not constitute
a waiver of its right to receive Tenant’s payment of Tenant’s Percentage of
Operating Expenses, nor shall it relieve Tenant of its obligations to pay
Operating Expenses pursuant to this Section 1.18, except that Tenant shall not
be obligated to make any payments based on such Estimate or Actual Statement
until thirty (30) days after receipt of such statement.

g. Audit Rights. In the event of any dispute regarding the amount due as
Tenant’s Percentage of Operating Expenses and/or as Operating Expenses pursuant
to this Section 1.18, Tenant shall have the right, after reasonable notice and
at reasonable times, to inspect and photocopy Landlord’s accounting records at
Landlord’s office; provided that such review is made within one (1) year from
the date Tenant receives the Actual Statement for the applicable calendar year.
If Tenant retains an agent, at Tenant’s sole cost and expense, to review
Landlord’s records, the agent shall be an independent accountant of national
standing which is reasonably acceptable to Landlord, is not compensated on a
contingency basis and is also subject to a confidentiality agreement. Within
sixty (60) days after the records are made available to Tenant, Tenant shall
have the right to give Landlord written notice (an “Objection Notice”) stating
in reasonable detail any objection to the Actual Statement of Operating Expenses
for that year. If Tenant provides Landlord with a timely Objection Notice,
Landlord and Tenant shall work together in good faith to resolve any issues
raised in Tenant’s Objection Notice. If Tenant fails to provide Landlord with a
timely Objection Notice, Landlord’s Actual Statement shall be deemed final and
binding, and Tenant shall have no further right to review or object to such
statement. Tenant agrees to pay the cost of such audit, provided that if the
audit reveals that Landlord’s determination of Tenant’s Share of Operating
Expenses as set forth in any Actual Statement sent to Tenant was in error in
Landlord’s favor by more than seven and one-half percent (7.5%), Landlord shall
pay the reasonable cost of such audit. Landlord shall be required to maintain
records of all Operating Expenses for the entirety of the one-year period
(“Review Period”) following Landlord’s delivery to Tenant of each Actual
Statement setting forth Tenant’s Share of Operating Expenses. The payment by
Tenant of any amounts pursuant to Section 1.18 shall not preclude Tenant from
questioning the correctness of any Actual Statement provided by Landlord at any
time during the Review Period, but the failure of Tenant to object thereto prior
to the expiration of the Review Period shall be conclusively deemed Tenant’s
approval of the Actual Statement.

h. Tenant Maintenance; Landlord Self-Help. Notwithstanding anything herein to
the contrary, so long as Tenant is the only tenant on the Property, Tenant (and
not Landlord) shall operate and provide general maintenance of the Property at
Tenant’s sole cost and expense, according to standards reasonably established by
Landlord (and consistent with the requirements set forth in this Lease as if
Landlord were maintaining the Property); provided, however, (i) upon five
(5) days prior written notice by Landlord to Tenant (except that no notice shall
be required in an emergency), Landlord shall have the right, but not the
obligation, to take-over the operation and maintenance of the Property that are
Landlord’s obligation under Article 8 subject to Tenant’s payment of Operating
Expenses as provided in this Section 1.18, if Tenant, in Landlord’s reasonable
determination, has defaulted in its obligation under this Section 1.18(h), and
(ii) upon thirty (30) days prior written notice by Tenant to Landlord, Tenant
can relinquish its rights under this Section 1.18(h) and the parties thereafter
shall perform their respective obligations as set forth in Article 8. Nothing
herein contained shall be deemed to require Tenant to pay or discharge any liens
or mortgages of any character whatsoever which may exist or hereafter be placed
upon the Premises by an affirmative act or omission of Landlord.

 

-5-



--------------------------------------------------------------------------------

1.19 Utilities and Services.

a. Utilities and Services. As used in this Lease, “Premises Utilities Costs”
shall mean all actual charges for utilities for the Premises of any kind,
including but not limited to water, sewer and electricity, telecommunications
and cable service, and the costs of heating, ventilating and air conditioning
and other utilities as well as related fees, assessments and surcharges. Tenant
shall contract directly for all utilities services for the Premises and shall
pay all Premises Utilities Costs directly to the various utility service
providers providing such utility services to the Premises. Tenant shall
reimburse Landlord within ten (10) days of billing for fixture charges and/or
water tariffs, if applicable, which are charged to Landlord by local utility
companies and relate to utilities to the Building. Landlord will notify Tenant
of this charge as soon as it becomes known. This charge will increase or
decrease with current charges being levied against Landlord, the Premises or the
Building by the local utility company, and will be due as Additional Rent. In no
event shall Landlord be liable for any interruption or failure in the supply of
any such utility or other services to Tenant, except for an interruption in
utility services caused by the gross negligence or willful misconduct of
Landlord or Landlord’s agents, employees, contractors or invitees that
interferes with Tenant’s operations within the Premises. In no event shall any
Rent owed Landlord under this Lease be abated by reason of the failure to
furnish, delay in furnishing, unavailability or diminution in quality or
quantity of any such utility or other services or interference with Tenant’s
business operations as a result of any such occurrence; nor shall any such
occurrence constitute an actual or constructive eviction of Tenant or a breach
of an implied warranty by Landlord.

b. Maintenance/Janitorial/Service Contracts. Landlord shall, as part of
Operating Expenses, repair and maintain, and enter into a regularly scheduled
preventive maintenance/service contract with a maintenance contractor to
service, all hot water, heating and air conditioning systems and equipment
(“HVAC”) within the Premises, or which serve the Premises exclusively,
including, without limitation, any rooftop package HVAC units, distribution
lines and internal venting systems. All cleaning and janitorial services,
including regular removal of trash and debris, for the Premises shall be
performed and obtained, at Tenant’s sole cost and expense, exclusively by or
through Tenant or Tenant’s janitorial contractors. The janitorial contractor and
the contracts for same must be approved in writing by Landlord in advance.
Landlord reserves the right, upon notice to Tenant, to procure and maintain any
or all of such service contracts, and if Landlord so elects, Tenant shall
reimburse Landlord, as Additional Rent, upon demand, for the cost therefor.

c. Tenant’s Obligations. Tenant shall cooperate fully at all times with
Landlord, and abide by all reasonable regulations and requirements which
Landlord may prescribe for the proper functioning and protection of the
Building’s services and systems, including, without limitation, complying with
the requirements set forth in Landlord’s preventative maintenance HVAC contract
as provided in Section 1.19.b above. Tenant shall not connect any conduit, pipe,
apparatus or other device to the Building’s water, waste or other supply lines
or systems for any purpose. Neither Tenant nor its employees, agents,
contractors, licensees or invitees shall at any time enter, adjust, tamper with,
touch or otherwise in any manner affect the mechanical installations or
facilities of the Building.

d. Landlord’s Obligations. In addition to any repair obligations of Landlord set
forth elsewhere in this Lease, Landlord, at Landlord’s cost (subject to
inclusion as part of Operating Expenses), shall repair, maintain and replace as
necessary, the foundation and structural elements of the Building (including
structural load bearing walls and roof structure), and utility meters,
electrical lines, pipes and conduits serving the Building and the Premises, and
all Common Areas of the Property; provided, however, to the extent such
maintenance, repairs or replacements are required as a result of any act,
neglect, fault or omission of Tenant or any of Tenant’s Parties, Tenant shall
pay to Landlord, as Additional Rent, the costs of such maintenance, repairs and
replacements.

1.20 Additional Hazardous Materials Requirements. In addition to Tenant’s
obligations under Article 10 of the Standard Provisions, Tenant shall comply
with the following provisions with respect to Hazardous Materials (as that term
is defined in Article 10):

a. Environmental Questionnaire; Disclosure. Upon Landlord’s request from time to
time (made no more often than once per calendar year), Tenant shall disclose to
Landlord in writing the names and amounts of all Hazardous Materials, or any
combination thereof (if any), that were stored, generated, used or disposed of
on, under or about the Premises for the twelve (12) month period prior to such
date In addition to the foregoing, Tenant shall promptly notify Landlord of, and
shall promptly provide Landlord with true, correct, complete and legible copies
of, all of the following environmental items relating to the Premises (if
applicable): reports filed pursuant to any self reporting requirements; reports
filed pursuant to any Environmental Laws or this Lease; all permit applications,
permits, monitoring reports, workplace exposure and community exposure warnings
or notices, and all other reports, disclosures, plans or documents (even those
that may be characterized as confidential) relating to water discharges, air
pollution, waste generation or disposal, underground storage tanks or Hazardous
Materials; all orders, reports, notices, listings and correspondence (even those
that may be considered confidential) of or concerning the release,
investigation, compliance, clean up, remedial and corrective actions, and
abatement of Hazardous Materials whether or not required by Environmental Laws;
and all complaints, pleadings and other legal documents filed against Tenant
related to Tenant’s use, handling, storage or disposal of Hazardous Materials.

                b. Inspection; Compliance. Landlord and Landlord Parties (as
that term is defined in Article 10) shall have the right, but not the
obligation, to inspect, investigate, sample and/or monitor the Premises,
including any air, soil, water, groundwater or other sampling, and any other
testing, digging, drilling or analyses, at any time to determine whether Tenant
is complying with the terms of this Section 1.20 and Article 10, and in
connection therewith, Tenant shall provide Landlord with access to all relevant
facilities, records and personnel. If

 

-6-



--------------------------------------------------------------------------------

Tenant is not in compliance with any of the provisions of this Section 1.20 and
Article 10, or in the event of a release of any Hazardous Materials on, under,
from or about the Premises, Landlord and Landlord Parties shall have the right,
but not the obligation, without limitation on any of Landlord’s other rights and
remedies under this Lease, to immediately enter upon the Premises and to
discharge Tenant’s obligations under this Section 1.20 and Article 10 at
Tenant’s expense, including without limitation the taking of emergency or long
term remedial action. Landlord and Landlord Parties shall endeavor to minimize
interference with Tenant’s business but shall not be liable for any such
interference. In addition, Landlord, at Tenant’s sole cost and expense, shall
have the right, but not the obligation, to join and participate in any legal
proceedings or actions initiated in connection with any claims or causes of
action arising out of the storage, generation, use or disposal by Tenant or
Tenant’s Parties of Hazardous Materials on, under, from or about the Premises.
All sums reasonably disbursed, deposited or incurred by Landlord in connection
herewith, including, but not limited to, all costs, expenses and actual
attorneys’ fees, shall be due and payable by Tenant to Landlord, as an item of
Additional Rent, on demand by Landlord, together with interest thereon at the
Interest Rate from the date of such demand until paid by Tenant. Landlord agrees
that if any testing proves that the Tenant or Tenant’s Parties have no
responsibility for the presence of said Hazardous Materials, Tenant shall not be
liable for any costs or expenses in connection with such inspection, testing and
monitoring.

c. Tenant Obligations. If the presence of any Hazardous Materials on, under or
about the Premises caused or permitted by Tenant or Tenant’s Parties results in
(i) injury to any person, (ii) injury to or contamination of the Premises, or
(iii) injury to or contamination of any real or personal property wherever
situated, Tenant, at its sole cost and expense, shall promptly take all actions
necessary to return the Premises to the condition existing prior to the
introduction of such Hazardous Materials to the Premises and to remedy or repair
any such injury or contamination. Without limiting any other rights or remedies
of Landlord under this Lease, Tenant shall pay the cost of any cleanup work
performed on, under or about the Premises as required by this Lease or any
Environmental Laws in connection with the removal, disposal, neutralization or
other treatment of such Hazardous Materials caused or permitted by Tenant or
Tenant’s Parties. If Landlord has reason to believe that Tenant or Tenant’s
Parties may have caused or permitted the release of any Hazardous Materials on,
under, from or about the Premises, then Landlord may require Tenant, at Tenant’s
sole cost and expense, to conduct monitoring activities on or about the Premises
satisfactory to Landlord, in its sole and absolute judgment, concerning such
release of Hazardous Materials on, under, from or about the Premises.
Notwithstanding anything to the contrary contained in the foregoing, Tenant
shall not, without Landlord’s prior written consent, take any remedial action in
response to the presence of any Hazardous Materials on, under or about the
Premises, or enter into any settlement agreement, consent decree or other
compromise with any governmental agency with respect to any Hazardous Materials
claims; provided, however, Landlord’s prior written consent shall not be
necessary in the event that the presence of Hazardous Materials on, under or
about the Premises (i) poses an immediate threat to the health, safety or
welfare of any individual, or (ii) is of such a nature that an immediate
remedial response is necessary and it is not possible to obtain Landlord’s
consent before taking such action. Tenant’s failure to timely comply with this
Section 1.20 shall constitute an event of default under this Lease.

d. Tenant’s Responsibility at Conclusion of Lease. Promptly upon the expiration
or sooner termination of this Lease, Tenant shall represent to Landlord in
writing that (i) Tenant has made a diligent effort to determine whether any
Hazardous Materials are on, under or about the Premises, as a result of any acts
or omissions of Tenant or Tenant’s Parties and (ii) no such Hazardous Materials
exist on, under or about the Premises, other than as specifically identified to
Landlord by Tenant in writing. If Tenant discloses the existence of Hazardous
Materials on, under or about the Premises or if Landlord at any time discovers
that Tenant or Tenant’s Parties caused or permitted the release of any Hazardous
Materials on, under, from or about the Premises, Tenant shall, at Landlord’s
request, immediately prepare and submit to Landlord within thirty (30) days
after such request a comprehensive plan, subject to Landlord’s approval,
specifying the actions to be taken by Tenant to return the Premises to the
condition existing prior to the introduction of such Hazardous Materials. Upon
Landlord’s approval of such clean up plan, Tenant shall, at Tenant’s sole cost
and expense, without limitation on any rights and remedies of Landlord under
this Lease or at law or in equity, immediately implement such plan and proceed
to clean up such Hazardous Materials in accordance with all Environmental Laws
and as required by such plan and this Lease.

1.21 Landlord’s Termination Option. Notwithstanding anything herein to the
contrary, in addition to and without limiting Landlord’s other rights under this
Lease, Landlord shall have the ongoing unilateral right to terminate this Lease
early, upon at least six (6) months prior written notice by Landlord to Tenant
specifying the date of such early termination (the “Termination Date”). Provided
Tenant is not otherwise in Default (as that term is defined in Article 22) under
the terms of this Lease, Landlord shall pay to Tenant a termination fee (the
“Termination Fee”) in the amount of Nine Hundred Thirty Five Thousand Dollars
($935,000.00) on the Termination Date; provided, however, such Termination Fee
shall be reduced to equal Three Hundred Forty Two Thousand Five Hundred Dollars
($342,500.00) upon the first anniversary of the Relocation Date; and such
Termination Fee shall be reduced to zero on the second (2nd) anniversary of the
Relocation Date; it being agreed by Landlord and Tenant that the Termination Fee
shall be calculated as of the effective date of the termination of this Lease.
For example, if the effective date of the termination of this Lease is three
hundred sixty four (364) days following the Relocation Date, the Termination Fee
shall be $935,000.00; and if the effective date of the termination of this Lease
is three hundred sixty five (365) days following the Relocation Date, the
Termination Fee shall be $342,500.00. In other words, the date of delivery of
the termination notice shall not be used for purposes of calculating the
Termination Fee. Accordingly, there shall be no Termination Fee if: (a) Tenant
is in Default under the terms of this Lease prior to the Termination Date, or
(b) Landlord terminates this Lease on and after the second (2nd) anniversary of
the Relocation Date.

 

-7-



--------------------------------------------------------------------------------

STANDARD LEASE PROVISIONS

ARTICLE 2 - LEASE

2.1 Lease Elements; Definitions; Exhibits. The Lease is comprised of the Lease
Summary and Property Specific Provisions (the “Summary”), these Standard Lease
Provisions (“Standard Provisions”) and all exhibits, and riders attached hereto
(collectively, “Exhibits”), all of which are incorporated together as part of
one and the same instrument. All references in any such documents and
instruments to “Lease” means the Summary, these Standard Provisions and all
Exhibits attached hereto. All terms used in this Lease shall have the meanings
ascribed to such terms in the Summary, these Standard Provisions and any
Exhibits. To the extent of any inconsistency between the terms and conditions of
the Summary, these Standard Provisions, or any Exhibits attached hereto, the
Summary and any Exhibits attached hereto shall control over these Standard
Provisions.

ARTICLE 3 - PREMISES

3.1 Lease of Premises. Landlord hereby leases to Tenant, and Tenant hereby
leases from Landlord, the Premises, upon and subject to, the terms, covenants
and conditions of this Lease. Each party covenants and agrees, as a material
part of the consideration for this Lease, to keep and perform their respective
obligations under this Lease.

3.2 Landlord’s Reserved Rights. Landlord reserves the right from time to time to
do any of the following: (a) construct or alter other buildings or improvements
on the Property as long as Tenant’s parking ratio and access to the Building is
not substantially and adversely impacted; (b) make any changes, additions,
improvements, maintenance, repairs or replacements in or to the Property, Common
Areas and/or the Building (including the Premises if required to do so by any
applicable Laws or to the extent necessary in conjunction with any improvements
to the Property, Common Areas and/or the Building, provided that Tenant’s use of
the Premises is not materially and adversely affected), and the fixtures and
equipment thereof, including, without limitation: (i) maintenance, replacement
and relocation of pipes, ducts, conduits, wires and meters and equipment above
the ceiling surfaces, below the floor surfaces and within the walls of the
Building and the Premises; and (ii) changes in the location, size, shape and
number of driveways, entrances, stairways, elevators, loading and unloading
areas, ingress, egress, direction of traffic, landscaped areas and walkways,
easements, parking spaces and parking areas as long as Tenant’s parking ratio
and access to the Building is not substantially and adversely impacted;
(c) close temporarily any of the Property while engaged in making repairs,
improvements or alterations to the Property; and (d) perform such other acts and
make such other changes with respect to the Property, as Landlord may, in the
exercise of good faith business judgment, deem to be appropriate. If Landlord is
required to do any work within the Premises as a result of any changes to the
Property, Common Areas and/or the Building as a result of Landlord’s exercise of
its rights under this Section 3.2, Landlord shall provide Tenant with reasonable
advance written notice of the construction schedule to the extent that the
Premises are affected, and Landlord shall endeavor to minimize, as reasonably
practicable, the interference with Tenant’s business as a result of any such
construction. All measurements of rentable area in this Lease shall be deemed to
be correct.

ARTICLE 4 - TERM AND POSSESSION

4.1 Term; Notice of Lease Dates. The Term shall be for the period designated in
the Summary commencing on the Commencement Date and ending on the Expiration
Date, unless the Term is sooner terminated or extended as provided in this
Lease. If the Commencement Date falls on any day other than the first day of a
calendar month then the Term will be measured from the first day of the month
following the month in which the Commencement Date occurs. Within ten (10) days
after Landlord’s written request, Tenant shall execute a written confirmation of
the Commencement Date and Expiration Date of the Term in the form of the Notice
of Lease Term Dates attached hereto as Exhibit D. The Notice of Lease Term Dates
shall be binding upon Tenant unless Tenant reasonably objects thereto in writing
within such ten (10) day period.

4.2 Possession. Tenant acknowledges that it is in possession of the Premises
under a lease (the “Prior Lease”) with the Prior Owner which will terminate on
the Commencement Date of this Lease.

4.3 Condition of Premises. Tenant acknowledges that it is in possession of the
Premises and the Property pursuant to the terms of the Prior Lease and, thus, is
aware of the condition of the Property, including the Premises. Tenant further
acknowledges that neither Landlord nor any agent of Landlord has made any
representation or warranty with respect to the Premises, the Building or the
Property or their condition, or with respect to the suitability thereof for the
conduct of Tenant’s business, and Tenant shall accept the Premises in its then
as-is condition on delivery by Landlord, and (ii) the acceptance of possession
of the Premises by Tenant shall establish that the Premises, the Building and
the Property were at such time complete and in good, sanitary and satisfactory
condition and repair.

ARTICLE 5 - RENT

        5.1 Monthly Base Rent. Tenant agrees to pay Landlord, the Monthly Base
Rent as designated in the Summary. Monthly Base Rent and recurring monthly
charges of Additional Rent (defined below) shall be paid by Tenant in advance on
the first day of each and every calendar month (“Due Date”) during the Term,
except that the first full month’s Monthly Base Rent and Additional Rent, if
any, shall be paid through escrow at the closing under the Purchase Agreement.
Monthly Base Rent for any partial month shall be prorated in the proportion that
the number of days this Lease is in effect during such month bears to the actual
number of days in such month.

 

-8-



--------------------------------------------------------------------------------

5.2 Additional Rent. All amounts and charges payable by Tenant under this Lease
in addition to Monthly Base Rent, if any, including, without limitation,
payments for Operating Expenses, Taxes, Insurance Costs and Premises Utilities
Costs to the extent payable by Tenant under this Lease shall be considered
“Additional Rent”, and the word “Rent” in this Lease shall include Monthly Base
Rent and all such Additional Rent unless the context specifically states or
clearly implies that only Monthly Base Rent is referenced. Rent shall be paid to
Landlord, without any prior notice or demand therefor and without any notice,
deduction or offset, in lawful money of the United States of America.

5.3 Late Charges & Interest Rate. If Landlord does not receive Rent or any other
payment due from Tenant on or before five (5) days after the Due Date, Tenant
shall pay to Landlord a late charge equal to ten percent (10%) of such past due
Rent or other payment; provided such late charge shall not be payable if Tenant
cures such late payment within five (5) days of receiving written notice of such
delinquent amount from Landlord for the first two (2) late payments during the
Term. Tenant agrees that this late charge represents a fair and reasonable
estimate of the cost Landlord will incur by reason of Tenant’s late payment.
Accepting any late charge shall not constitute a waiver by Landlord of Tenant’s
default with respect to any overdue amount nor prevent Landlord from exercising
any other rights or remedies available to Landlord. If any installment of
Monthly Base Rent or Additional Rent, or any other amount payable by Tenant
hereunder is not received by Landlord by the Due Date, it shall bear interest at
the Interest Rate set forth in the Summary from the Due Date until paid. All
interest, and any late charges imposed pursuant to this Section 5.3, shall be
considered Additional Rent due from Tenant to Landlord under the terms of this
Lease.

ARTICLE 6 - SECURITY DEPOSIT

Through the escrow at the closing under the Purchase Agreement, Tenant shall
deposit with Landlord the Security Deposit, if any, designated in the Summary.
The Security Deposit shall be held by Landlord as security for the full and
faithful performance by Tenant of all of the terms, covenants and conditions of
this Lease to be performed by Tenant during the Term. If Tenant defaults with
respect to any of its obligations under this Lease, Landlord may (but shall not
be required to) use, apply or retain all or any part of the Security Deposit for
the payment of any Monthly Base Rent, Additional Rent or any other sum in
default, or for the payment of any other amount, loss or damage which Landlord
may spend, incur or suffer by reason of Tenant’s default. If any portion of the
Security Deposit is so used or applied, Tenant shall, within ten (10) days after
demand therefor, deposit cash with Landlord in an amount sufficient to restore
the Security Deposit to its original amount. Landlord shall not be required to
keep the Security Deposit separate from its general funds, and Tenant shall not
be entitled to interest on the Security Deposit. If Tenant shall fully and
faithfully perform every provision of this Lease to be performed by it, the
Security Deposit or any balance thereof shall be returned to Tenant within
thirty (30) days following the expiration of the Term, provided that Landlord
may retain the Security Deposit until such time as any amount due from Tenant in
accordance with this Lease has been determined and paid in full. If Landlord
sells its interest in the Building during the Term and if Landlord deposits with
or credits to the purchaser the Security Deposit (or balance thereof), then,
upon such sale, Landlord shall be discharged from any further liability with
respect to the Security Deposit. Tenant hereby waives the provisions of
Section 1950.7 of the California Civil Code and agrees that the provisions of
this Article 6 shall govern the treatment of Tenant’s Security Deposit in all
respects for this Lease.

ARTICLE 7 - OPERATING EXPENSES/UTILITIES/SERVICES

7.1 Operating Expenses. Tenant shall pay for or contribute to the costs of
operation, maintenance, repair and replacement of the Premises, Building and
Property as provided in the Summary.

7.2 Utilities and Services. Utilities and services to the Premises and the
Property are described in the Summary.

        7.3 Taxes. As used in this Lease, the term “Taxes” means: All real
property taxes and assessments, possessory interest taxes, sales taxes, personal
property taxes, business or license taxes or fees, gross receipts taxes, license
or use fees, excises, transit charges, and other impositions of any kind
(including fees “in-lieu” or in substitution of any such tax or assessment)
which are now or hereafter assessed, levied, charged or imposed by any public
authority upon the Building, Site, Property and/or Premises or any portion
thereof, its operations or the Rent derived therefrom (or any portion or
component thereof, or the ownership or operation), and any and all costs and
expenses (including, without limitation, reasonable attorneys’ fees) incurred in
attempting to protest, reduce or minimize the same. Taxes shall not include
inheritance or estate taxes imposed upon or assessed against the interest of
Landlord, gift taxes, excess profit taxes, franchise taxes, transfer taxes, or
similar taxes on Landlord’s business or any other taxes computed upon the basis
of the net income of Landlord. If it shall not be lawful for Tenant to reimburse
Landlord for any such Taxes, the Monthly Base Rent payable to Landlord under
this Lease shall be revised to net Landlord the same net rent after imposition
of any such Taxes by Landlord as would have been payable to Landlord prior to
the payment of any such Taxes. Tenant shall pay for or contribute to Taxes as
provided in the Summary. Notwithstanding anything herein to the contrary, Tenant
shall be liable for all taxes levied or assessed against personal property,
furniture, fixtures, above-standard tenant improvements and alterations,
additions or improvements placed by or for Tenant in the Premises. Furthermore,
Tenant shall pay prior to delinquency any (i) rent tax or sales tax, service
tax, transfer tax or value added tax, or any other applicable tax on the rent or
services provided herein or otherwise respecting this Lease, (ii) taxes assessed
upon or with respect to the possession, leasing, operation, management,
maintenance, alteration, repair, use or occupancy by Tenant of the Premises or
any portion of the Property; or (iii) taxes assessed upon this transaction or
any document to which Tenant is a party creating or transferring an interest or
an estate in the Premises.

 

-9-



--------------------------------------------------------------------------------

7.4 Insurance Costs. As used in this Lease, “Insurance Costs” means the cost of
insurance obtained by Landlord pursuant to Article 15 (including self-insured
amounts and deductibles, if any). Tenant shall pay for or contribute to
Insurance Costs as provided in the Summary.

7.5 Interruption of Utilities. Landlord shall have no liability to Tenant for
any interruption in utilities or services to be provided to the Premises when
such failure is caused by all or any of the following: (a) accident, breakage or
repairs, except to the extent caused by Landlord or Landlord’s agents,
employees, contractors or invitees gross negligence or willful misconduct;
(b) strikes, lockouts or other labor disturbances or labor disputes of any such
character; (c) governmental regulation, moratorium or other governmental action;
(d) inability, despite the exercise of reasonable diligence, to obtain
electricity, water or fuel; (e) service interruptions or any other
unavailability of utilities resulting from causes beyond Landlord’s control
including without limitation, any electrical power “brown-out” or “black-out”;
or (f) any other cause beyond Landlord’s reasonable control. In addition, in the
event of any such interruption in utilities or services, Tenant shall not be
entitled to any abatement or reduction of Rent (except as expressly provided in
Articles 17 and 18 if such failure is a result of any casualty damage or taking
described therein), no eviction of Tenant shall result, and Tenant shall not be
relieved from the performance of any covenant or agreement in this Lease. In the
event of any stoppage or interruption of services or utilities which are not
obtained directly by Tenant, Landlord shall diligently attempt to resume such
services or utilities as promptly as practicable. Tenant hereby waives the
provisions of any applicable existing or future Law, ordinance or governmental
regulation permitting the termination of this Lease due to an interruption,
failure or inability to provide any services (including, without limitation, to
the extent the Premises are located in California, the provisions of California
Civil Code Section 1932(1)).

ARTICLE 8 - MAINTENANCE AND REPAIR

8.1 Landlord’s Repair Obligations. Except as otherwise expressly provided in
this Lease, Landlord shall have no obligation to alter, remodel, improve,
repair, renovate, redecorate or paint all or any part of the Premises. Except as
otherwise stated in the Summary, Tenant waives the right to make repairs at
Landlord’s expense under any applicable Laws (including, without limitation, to
the extent the Premises are located in California, the provisions of California
Civil Code Sections 1941 and 1942 and any successor statutes or laws of a
similar nature). All other repair and maintenance of the Premises, Building and
Property to be performed by Landlord, if any, shall be as provided in the
Summary.

8.2 Tenant’s Repair Obligations. Except for Landlord’s obligations specifically
set forth elsewhere in this Lease and in Section 8.1 above and in the Summary,
Tenant shall at all times and at Tenant’s sole cost and expense, keep, maintain,
clean, repair, preserve and replace, as necessary, the interior of the Premises
and all parts thereof including, without limitation, all tenant improvements,
Alterations, and all furniture, fixtures and equipment, including, without
limitation, all computer, telephone and data cabling and equipment, Tenant’s
signs, if any, door locks, closing devices, security devices, interior of
windows, window sashes, casements and frames, floors and floor coverings,
shelving, kitchen, restroom facilities and/or appliances of any kind located
within the Premises, if any, custom lighting, and any additions and other
property located within the Premises, so as to keep all of the foregoing
elements of the Premises in good condition and repair, reasonable wear and tear
and casualty damage excepted. Tenant shall replace, at its expense, any and all
plate and other glass in and about the Premises which is damaged or broken from
any cause whatsoever except due to the negligence or willful misconduct of
Landlord, its agents or employees. Such maintenance and repairs shall be
performed with due diligence, lien-free and in a first-class and workmanlike
manner, by licensed contractor(s) that are selected by Tenant and approved by
Landlord, which approval Landlord shall not unreasonably withhold or delay. All
other repair and maintenance of the Premises, Building and Property to be
performed by Tenant, if any, shall be as provided in the Summary. If Tenant
refuses or neglects to repair and maintain the Premises properly as required
hereunder to the reasonable satisfaction of Landlord, then at any time following
ten (10) days from the date on which Landlord makes a written demand on Tenant
to effect such repair and maintenance, Landlord may enter upon the Premises and
make such repairs and/or maintenance, and upon completion thereof, Tenant agrees
to pay to Landlord as Additional Rent, Landlord’s costs for making such repairs
plus an amount not to exceed ten percent (10%) of such costs for overhead,
within ten (10) days after receipt from Landlord of a written itemized bill
therefor. Any amounts not reimbursed by Tenant within such ten (10) day period
will bear interest at the Interest Rate until paid by Tenant.

ARTICLE 9 - USE

        Tenant shall procure, at its sole cost and expense, any and all permits
required by applicable Law for Tenant’s use and occupancy of the Premises.
Tenant shall use the Premises solely for the Permitted Use specified in the
Summary, and shall not use or permit the Premises to be used for any other use
or purpose whatsoever without Landlord’s prior written approval. Tenant shall
observe and comply with the Rules and Regulations attached hereto as Exhibit E,
as the same may be modified by Landlord from time to time, and all reasonable
non-discriminatory modifications thereof and additions thereto from time to time
put into effect and furnished to Tenant by Landlord. Landlord shall endeavor to
enforce the Rules and Regulations, but shall have no liability to Tenant for the
violation or non-performance by any other tenant or occupant of any such Rules
and Regulations. Tenant shall, at its sole cost and expense, observe and comply
with all Laws and all requirements of any board of fire underwriters or similar
body relating to the Premises now or hereafter in force relating to or affecting
the condition, use, occupancy, alteration or improvement of the Premises
(whether, except as otherwise provided herein, structural or nonstructural,
including unforeseen and/or extraordinary alterations and/or improvements to the
Premises and regardless of the period of time remaining in the Term).
Notwithstanding anything to the contrary in this Article 9 or elsewhere in this
Lease, Tenant shall not be responsible for (a) making any alterations to the
Premises to comply with applicable Laws, except to the extent such alterations
are required due to Tenant’s particular use of the Premises or alterations to
the Premises made by Tenant, or (b) any remediation of Hazardous Materials,
except to the extent caused by Tenant. Notwithstanding that Tenant may not be
required to make any such alterations to comply with applicable

 

-10-



--------------------------------------------------------------------------------

Laws, Landlord shall not be limited to enforce any rights and remedies that it
has against Tenant or Tenant’s affiliate pursuant to the Purchase Agreement.
Tenant shall not use or allow the Premises to be used for any improper, immoral,
unlawful or reasonably objectionable purpose. Tenant shall not do or permit to
be done anything that will obstruct or interfere with the rights of other
tenants or occupants of the Building or the Property, if any, or injure or annoy
them. Tenant shall not cause, maintain or permit any nuisance in, on or about
the Premises, the Building or the Property, nor commit or suffer to be committed
any waste in, on or about the Premises.

ARTICLE 10 - HAZARDOUS MATERIALS

As used in this Lease, the term “Environmental Law(s)” means any past, present
or future federal, state or local Law relating to (a) the environment, human
health or safety, including, without limitation, emissions, discharges, releases
or threatened releases of Hazardous Materials (as defined below) into the
environment (including, without limitation, air, surface water, groundwater or
land), or (b) the manufacture, generation, refining, processing, distribution,
use, sale, treatment, receipt, storage, disposal, transport, arranging for
transport, or handling of Hazardous Materials. As used in this Lease, the term
“Hazardous Materials” means and includes any hazardous or toxic materials,
substances or wastes as now or hereafter designated or regulated under any
Environmental Laws including, without limitation, asbestos, petroleum, petroleum
hydrocarbons and petroleum based products, urea formaldehyde foam insulation,
polychlorinated biphenyls (“PCBs”), and freon and other chlorofluorocarbons.
Except for ordinary and general office supplies, such as copier toner, liquid
paper, glue, ink and common household cleaning materials, and motor vehicle fuel
stored in fuel tanks of motor vehicles used on site in compliance with all
Environmental Laws (some or all of which may constitute Hazardous Materials),
Tenant agrees not to cause or permit any Hazardous Materials to be brought upon,
stored, used, handled, generated, released or disposed of on, in, under or about
the Premises, the Building, the Common Areas or any other portion of the
Property by Tenant, its agents, officers, directors, shareholders, members,
managers, partners, employees, subtenants, assignees, licensees, contractors or
invitees (collectively, “Tenant’s Parties”), without the prior written consent
of Landlord, which consent Landlord may withhold in its sole and absolute
discretion. Tenant represents and warrants to Landlord that Tenant does not use,
generate, release, dispose of, store or maintain in the Premises, the Building
and/or any portion of the Property, any Hazardous Materials except for normal
office and janitorial materials. Upon the expiration or earlier termination of
this Lease, Tenant agrees to promptly remove from the Premises, the Building and
the Property, at its sole cost and expense, any and all Hazardous Materials,
including any equipment or systems containing Hazardous Materials which are
installed, brought upon, stored, used, generated or released upon, in, under or
about the Premises, the Building and/or the Property or any portion thereof by
Tenant or any of Tenant’s Parties. To the fullest extent permitted by law,
Tenant agrees to promptly indemnify, protect, defend and hold harmless Landlord
and Landlord’s members, shareholders, partners, officers, directors, managers,
employees, agents, contractors, successors and assigns (collectively, “Landlord
Parties”) from and against any and all claims, damages, judgments, suits, causes
of action, losses, liabilities, penalties, fines, expenses and costs (including,
without limitation, clean-up, removal, remediation and restoration costs, sums
paid in settlement of claims, attorneys’ fees, consultant fees and expert fees
and court costs) which arise or result from the presence of Hazardous Materials
on, in, under or about the Premises, the Building or any other portion of the
Property and which are caused or permitted by Tenant or any of Tenant’s Parties.
The provisions of this Article 10 will survive the expiration or earlier
termination of this Lease. Tenant shall give Landlord written notice of any
evidence of Mold, water leaks or water infiltration in the Premises promptly
upon discovery of same. At its expense, Tenant shall investigate, clean up and
remediate any Mold in the Premises. Investigation, clean up and remediation may
be performed only after Tenant has Landlord’s written approval of a plan for
such remediation. All clean up and remediation shall be done in compliance with
all applicable Laws and to the reasonable satisfaction of Landlord. As used in
this Lease, “Mold” means mold, fungi, spores, microbial matter, mycotoxins and
microbiological organic compounds.

ARTICLE 11 - PARKING

During the Term, Tenant shall be entitled to utilize the number and type of
parking spaces specified in the Summary within the parking areas for the
Property as designated by Landlord from time to time. Landlord shall at all
times have the right to establish and modify the nature and extent of the
parking areas for the Building and Property (including whether such areas shall
be surface, underground and/or other structures). In addition, if Tenant is not
the sole occupant of the Property, Landlord may, in its discretion, designate
any unreserved parking spaces as reserved parking. The terms and conditions for
parking at the Property shall be as specified in the Summary and in the Rules
and Regulations regarding parking as contained in Exhibit E attached hereto, as
the same may be modified by Landlord from time to time. Tenant shall not use
more parking spaces than its allotment and shall not use any parking spaces
specifically assigned by Landlord to other tenants, if any, or for such other
uses such as visitor, handicapped or other special purpose parking. Tenant’s
visitors shall be entitled to access to the parking areas on the Property
designated for visitor use, subject to availability of spaces and the terms of
the Summary.

ARTICLE 12 - TENANT SIGNS

        Tenant shall have the right to install and maintain, at Tenant’s sole
cost and expense, one (1) sign (restricted solely to Tenant’s name) on the
exterior of the Building above the doorway to the Premises or such other
location as may be reasonably determined by Landlord, subject to the provisions
of this Article 12. Subsequent changes to Tenant’s sign and/or any additional
signs, to the extent permitted by Landlord herein, shall be made or installed at
Tenant’s sole cost and expense. All aspects of any such signs shall be subject
to the prior written consent of Landlord (which shall not be unreasonably
withheld), and shall be per Landlord’s standard specifications and materials, as
revised by Landlord from time to time. Tenant shall have no right to install or
maintain any other signs, banners, advertising, notices, displays, stickers,
decals or any other logo or identification of any person, product or service
whatsoever, in any location on or in the Property except as (i) shall have been
expressly approved by Landlord in writing prior to the installation thereof
(which approval may be granted or withheld in Landlord’s sole and absolute
discretion), (ii) shall not violate any signage restrictions or exclusive sign
rights contained in any

 

-11-



--------------------------------------------------------------------------------

then existing leases with other tenants of the Property, if any, and (iii) are
consistent and compatible with all applicable Laws, and the design, signage and
graphics program from time to time implemented by Landlord with respect to the
Property, if any. Landlord shall have the right to remove any signs or signage
material installed without Landlord’s permission, without being liable to Tenant
by reason of such removal, and to charge the cost of removal to Tenant as
Additional Rent hereunder, payable within ten (10) days after written demand by
Landlord. Any additional sign rights of Tenant, if any, shall be as provided in
the Summary. Notwithstanding anything to the contrary in this Article 12, Tenant
and Landlord hereby acknowledge and agree that Tenant shall be permitted to
(a) maintain its existing sign on the overhang of Building #1, (b) move the sign
on the south end of Building #2 to the front side of Building #1, and
(c) maintain its existing monument sign in the Project until such time that
Landlord notifies Tenant that it has an additional tenant for the Project which
is leasing at least 60,000 square feet, at which time, Landlord shall have the
right to require Tenant to either share the existing monument sign in proportion
to the square footage of the tenants or to provide Tenant with a different
monument sign reasonably approved by Tenant in order to allow Landlord to
provide the existing monument sign to the new tenant.

ARTICLE 13 - ALTERATIONS

13.1 Alterations. After installation of the initial tenant improvements to
Building #1 required for Tenant to move all of its operations from Building #2
to Building #1 (the “Initial Alterations”) for the Premises,, Tenant may, at its
sole cost and expense, make alterations, additions, improvements and decorations
to the Premises (“Alteration(s)”) subject to and upon the following terms and
conditions:

a. Tenant shall not make any Alterations which: (i) affect any area outside the
Premises including the outside appearance, character or use of any portions of
the Building or other portions of the Property; (ii) affect the Building’s roof,
roof membrane, any structural component or any base Building equipment, services
or systems (including fire and life/safety systems), or the proper functioning
thereof, or Landlord’s access thereto; (iii) in the reasonable opinion of
Landlord, lessen the value of the Building or the Property; (iv) will violate or
require a change in any occupancy certificate applicable to the Premises; or
(v) would trigger a legal requirement which would require Landlord to make any
alteration or improvement to the Premises, Building or other aspect of the
Property.

b. Tenant shall not make any Alterations not prohibited by Section 13.1(a),
unless Tenant first obtains Landlord’s prior written consent, which consent
Landlord shall not unreasonably withhold, provided Landlord’s prior approval
shall not be required for any Alterations that is not prohibited by
Section 13.1(a) above and is of a cosmetic nature that satisfies all of the
following conditions (hereinafter a “Pre-Approved Alteration”): (i) the costs of
such Alterations do not exceed One Dollar ($1.00) per rentable square foot of
the Premises; (ii) to the extent reasonably required by Landlord or by law due
to the nature of the work being performed, Tenant delivers to Landlord final
plans, specifications, working drawings, permits and approvals for such
Alterations at least ten (10) days prior to commencement of the work thereof;
(iii) Tenant and such Alterations otherwise satisfy all other conditions set
forth in this Section 13.1; and (iv) the making of such Alterations will not
otherwise cause a default by Tenant under any provision of this Lease. Tenant
shall provide Landlord with ten (10) days’ prior written notice before
commencing any Alterations. In addition, before proceeding with any Alteration,
Tenant’s contractors shall obtain, on behalf of Tenant and at Tenant’s sole cost
and expense: (A) all necessary governmental permits and approvals for the
commencement and completion of such Alterations, and (B) if the cost of such
Alterations exceeds $25,000.00, a completion and lien indemnity bond, or other
surety satisfactory to Landlord for such Alterations. Landlord’s approval of any
plans, contractor(s) and subcontractor(s) of Tenant shall not release Tenant or
any such contractor(s) and/or subcontractor(s) from any liability with respect
to such Alterations and will create no liability or responsibility on Landlord’s
part concerning the completeness of such Alterations or their design sufficiency
or compliance with Laws.

c. All Alterations shall be performed: (i) in accordance with the approved
plans, specifications and working drawings, if any; (ii) lien-free and in a
first-class workmanlike manner; (iii) in compliance with all Laws; (iv) in such
a manner so as not to unreasonably interfere with the occupancy of any other
tenant, nor impose any additional expense upon nor delay Landlord in the
maintenance and operation of the Building; (v) by licensed and bondable
contractors and subcontractors selected by Tenant and reasonably approved by
Landlord, and (v) at such times, in such manner and subject to such rules and
regulations as Landlord may from time to time reasonably designate. Tenant shall
pay to Landlord, within ten (10) days after written demand, the costs of any
increased insurance premiums incurred by Landlord to include such Alterations in
the causes of loss – special form property insurance obtained by Landlord
pursuant to this Lease, if Landlord elects in writing to insure such
Alterations; provided, however, Landlord shall not be required to include the
Alterations under such insurance. If the Alterations are not included in
Landlord’s insurance, Tenant shall insure the Alterations under its causes of
loss-special form property insurance pursuant to this Lease.

        d. Tenant shall pay to Landlord, as Additional Rent, the reasonable
costs of Landlord’s engineers and other consultants for review of all plans,
specifications and working drawings for the Alterations, within ten
(10) business days after Tenant’s receipt of invoices either from Landlord or
such consultants. In addition to such costs, Tenant shall pay to Landlord,
within ten (10) business days after completion of any Alterations, a
construction supervision fee equal to five percent (5%) of the total cost of the
Alterations and the actual, reasonable costs incurred by Landlord for any
services rendered by Landlord’s management personnel and engineers to coordinate
and/or supervise any of the Alterations to the extent such services are provided
in excess of or after the normal on-site hours of such engineers and management
personnel; provided that in no event shall Tenant be obligated to pay the
supervision fee for Tenant’s initial improvements constructed within the
Premises.

 

-12-



--------------------------------------------------------------------------------

e. Throughout the performance of the Alterations, Tenant shall obtain, or cause
its contractors to obtain, workers compensation insurance and commercial general
liability insurance in compliance with the insurance provisions of this Lease.

13.2 Removal of Alterations. All Alterations and the Initial Alterations in the
Premises (whether installed or paid for by Landlord or Tenant), shall become the
property of Landlord and shall remain upon and be surrendered with the Premises
at the end of the Term; provided, however, Landlord may, by written notice
delivered to Tenant within thirty (30) days after Landlord’s receipt of plans
for any Alterations identify those Alterations which Landlord shall require
Tenant to remove at the end of the Term, except that Landlord shall not have the
right to require Tenant to remove the Initial Alterations. If Landlord requires
Tenant to remove any such Alterations, Tenant shall, at its sole cost, remove
the identified items on or before the expiration or sooner termination of this
Lease and repair any damage to the Premises caused by such removal to its
original condition (or, at Landlord’s option, Tenant shall pay to Landlord all
of Landlord’s costs of such removal and repair).

13.3 Liens. Tenant shall not permit any mechanic’s, materialmen’s or other liens
to be filed against all or any part of the Property or the Premises, nor against
Tenant’s leasehold interest in the Premises, by reason of or in connection with
any repairs, alterations, improvements or other work contracted for or
undertaken by Tenant or any of Tenant’s Parties. If any such liens are filed,
Tenant shall, at its sole cost, immediately cause such liens to be released of
record or bonded so that such lien(s) no longer affect(s) title to the Property,
the Building or the Premises. If Tenant fails to cause any such lien to be
released or bonded within ten (10) days after filing thereof, Landlord may cause
such lien to be released by any means it shall deem proper, including payment in
satisfaction of the claim giving rise to such lien, and Tenant shall reimburse
Landlord within five (5) business days after receipt of invoice from Landlord,
any sum paid by Landlord to remove such liens, together with interest at the
Interest Rate from the date of such payment by Landlord.

ARTICLE 14 - TENANT’S INSURANCE

14.1 Tenant’s Insurance. On or before the earlier of the Commencement Date or
the date Tenant commences or causes to be commenced any work of any type in the
Premises, and continuing during the entire Term, Tenant shall obtain and keep in
full force and effect, the following insurance with limits of coverage as set
forth in Section 1.14 of the Summary:

a. Special Form (formerly known as “all risk”) insurance, including fire and
extended coverage, sprinkler leakage (including earthquake sprinkler leakage),
vandalism, malicious mischief plus flood coverage upon property of every
description and kind owned by Tenant and located in the Premises or the
Building, or for which Tenant is legally liable or installed by or on behalf of
Tenant including, without limitation, furniture, equipment and any other
personal property, and any Alterations (but excluding the initial tenant
improvements previously existing or installed in the Premises), in an amount not
less than the full replacement cost thereof. In the event that there shall be a
dispute as to the amount which comprises full replacement cost, the decision of
Landlord or the Mortgagees of Landlord shall be presumptive.

b. Commercial general liability insurance coverage on an occurrence basis,
including personal injury, bodily injury (including wrongful death), broad form
property damage, operations hazard, owner’s protective coverage, contractual
liability (including Tenant’s indemnification obligations under this Lease),
liquor liability (if Tenant serves alcohol on the Premises), products and
completed operations liability. The limits of liability of such commercial
general liability insurance may be increased every three (3) years during the
Term upon reasonable prior notice by Landlord to an amount reasonably required
by Landlord and appropriate for tenants of buildings comparable to the Building.

c. Commercial Automobile Liability covering all owned, hired and non-owned
automobiles.

d. Worker’s compensation, in statutory amounts and employers liability, covering
all persons employed in connection with any work done in, on or about the
Premises for which claims for death, bodily injury or illness could be asserted
against Landlord, Tenant or the Premises.

e. Umbrella liability insurance on an occurrence basis, in excess of and
following the form of the underlying insurance described in Section 14.1.b. and
14.1.c. and the employer’s liability coverage in Section 14.1.d. which is at
least as broad as each and every area of the underlying policies. Such umbrella
liability insurance shall include pay on behalf of wording, concurrency of
effective dates with primary policies, blanket contractual liability,
application of primary policy aggregates, and shall provide that if the
underlying aggregate is exhausted, the excess coverage will drop down as primary
insurance, subject to customary commercially reasonable deductible amounts
imposed on umbrella policies.

f. If Tenant’s business includes professional services, Tenant shall, at
Tenant’s expense, maintain in full force and effect professional liability (also
known as errors and omissions insurance), covering Tenant and Tenant’s employees
from work related negligence and liability in trade.

                g. Loss of income, extra expense and business interruption
insurance in such amounts as will reimburse Tenant for 12 months of direct or
indirect loss of earnings attributable to all perils commonly insured against by
prudent tenants or attributable to prevention of access to the Premises,
Tenant’s parking areas or to the Building as a result of such perils; provided
that Tenant will only be required to obtain earthquake insurance if it can be
obtained at reasonable premium rates.

 

-13-



--------------------------------------------------------------------------------

h. Any other form or forms of insurance as Tenant or Landlord or the Mortgagees
of Landlord may reasonably require from time to time, in form, amounts and for
insurance risks against which a prudent tenant of a building similar to the
Building would protect itself, but only to the extent such risks and amounts are
available in the insurance market at commercially reasonable costs.

14.2 Requirements. Each policy required to be obtained by Tenant hereunder
shall: (a) be issued by insurers which are approved by Landlord and/or
Landlord’s Mortgagees and are authorized to do business in the state in which
the Building is located and rated not less than Financial Size X, and with a
Financial Strength rating of A in the most recent version of Best’s Key Rating
Guide (provided that, in any event, the same insurance company shall provide the
coverages described in Sections 14.1.a. and 14.1.g. above); (b) be in form
reasonably satisfactory from time to time to Landlord; (c) name Tenant as named
insured thereunder and shall name Landlord and, at Landlord’s request, such
other persons or entities of which Tenant has been informed in writing, as
additional insureds thereunder, all as their respective interests may appear;
(d) not have a deductible amount exceeding Ten Thousand Dollars ($10,000.00),
which deductible amount shall be deemed self-insured with full waiver of
subrogation; (e) specifically provide that the insurance afforded by such policy
for the benefit of Landlord and any other additional insureds shall be primary,
and any insurance carried by Landlord or any other additional insureds shall be
excess and non-contributing; (f) contain an endorsement that the insurer waives
its right to subrogation; (g) require the insurer to endeavor to notify Landlord
and any other additional insureds in writing not less than thirty (30) days
prior to any material change, reduction in coverage, cancellation or other
termination thereof; (h) contain a cross liability or severability of interest
endorsement; and (i) be in amounts sufficient at all times to satisfy any
coinsurance requirements thereof. Tenant agrees to deliver to Landlord, as soon
as practicable after the placing of the required insurance, but in no event
later than the date Tenant is required to obtain such insurance as set forth in
Section 14.1 above, certificates from the insurance company evidencing the
existence of such insurance and Tenant’s compliance with the foregoing
provisions of this Article 14. Tenant shall cause replacement certificates to be
delivered to Landlord not less than ten (10) days prior to the expiration of any
such policy or policies. If any such initial or replacement certificates are not
furnished within the time(s) specified herein, Landlord shall have the right,
but not the obligation, to procure such policies and certificates at Tenant’s
expense. If Tenant’s insurer does notify Landlord and any other additional
insureds of any material change, reduction in coverage, cancellation or other
termination thereof not less than thirty (30) days prior to such events, then
Tenant shall notify Landlord and any other additional insureds in writing not
less than thirty (30) days prior to any material change, reduction in coverage,
cancellation or other termination thereof.

14.3 Effect on Insurance. Tenant shall not do or permit to be done anything
which will (a) violate or invalidate any insurance policy or coverage maintained
by Landlord or Tenant hereunder, or (b) increase the costs of any insurance
policy maintained by Landlord. If Tenant’s occupancy or conduct of its business
in or on the Premises results in any increase in premiums for any insurance
carried by Landlord with respect to the Building or the Property, Tenant shall
either discontinue the activities affecting the insurance or pay such increase
as Additional Rent within ten (10) days after being billed therefor by Landlord.
If any insurance coverage carried by Landlord pursuant to this Lease or
otherwise with respect to the Building or the Property shall be cancelled or
reduced (or cancellation or reduction thereof shall be threatened) by reason of
the use or occupancy of the Premises other than as allowed by the Permitted Use
by Tenant or by anyone permitted by Tenant to be upon the Premises, and if
Tenant fails to remedy such condition within five (5) business days after notice
thereof, Tenant shall be deemed to be in default under this Lease and Landlord
shall have all remedies provided in this Lease, at law or in equity, including,
without limitation, the right (but not the obligation) to enter upon the
Premises and attempt to remedy such condition at Tenant’s cost.

ARTICLE 15 - LANDLORD’S INSURANCE

During the Term, Landlord shall maintain property insurance written on a Special
Form (formerly known as “all risk”) basis covering the Property and the
Building, including the initial tenant improvements (excluding, however,
Tenant’s furniture, equipment and other personal property and Alterations,
unless Landlord otherwise elects to insure the Alterations pursuant to
Section 13.1 above) against damage by fire and standard extended coverage perils
and with vandalism and malicious mischief endorsements, rental loss coverage, at
Landlord’s option, earthquake damage coverage, and such additional coverage as
Landlord deems appropriate. Landlord shall also carry commercial general
liability in such reasonable amounts and with such reasonable deductibles as
would be carried by a prudent owner of a similar building in the state in which
the Building is located. At Landlord’s option, all such insurance may be carried
under any blanket or umbrella policies that Landlord has in force for other
buildings and projects. In addition, at Landlord’s option, Landlord may elect to
self-insure all or any part of such required insurance coverage. Landlord may,
but shall not be obligated to carry any other form or forms of insurance as
Landlord or the Mortgagees or ground lessors of Landlord may reasonably
determine is advisable. The cost of insurance obtained by Landlord pursuant to
this Article 15 (including self-insured amounts and deductibles) shall be
included in Insurance Costs, except that any increase in the premium for the
property insurance attributable to the replacement cost of the tenant
improvements in excess of Building standard shall not be included as Insurance
Costs, but shall be paid by Tenant within thirty (30) days after invoice from
Landlord.

ARTICLE 16 - INDEMNIFICATION AND EXCULPATION

        16.1 Tenant’s Assumption of Risk and Waiver. Except to the extent such
matter is not covered by the insurance required to be maintained by Tenant under
this Lease and/or except to the extent such matter is attributable to the gross
negligence or willful misconduct of Landlord or Landlord’s agents, contractors
or employees, Landlord shall not be liable to Tenant, or any of Tenant’s Parties
for: (i) any damage to property of Tenant, or of others, located in, on or about
the Premises, (ii) the loss of or damage to any property of Tenant or of others
by theft or otherwise, (iii) any injury or damage to persons or property
resulting from fire, explosion, falling ceiling tiles masonry, steam, gas,
electricity, water, rain or leaks from any part of the Premises or from the
pipes,

 

-14-



--------------------------------------------------------------------------------

appliance of plumbing works or from the roof, street or subsurface or from any
other places or by dampness or by any other cause of whatsoever nature, (iv) any
such damage caused by other tenants or persons in the Premises, occupants of any
other portions of the Property, or the public, or caused by operations in
construction of any private, public or quasi-public work, or (v) any
interruption of utilities and services. Landlord shall in no event be liable to
Tenant or any other person for any consequential damages, special or punitive
damages, or for loss of business, revenue, income or profits and Tenant hereby
waives any and all claims for any such damages. Notwithstanding anything to the
contrary contained in this Section 16.1, all property of Tenant and Tenant’s
Parties kept or stored on the Premises, whether leased or owned by any such
parties, shall be so kept or stored at the sole risk of Tenant and Tenant shall
hold Landlord harmless from any claims arising out of damage to the same,
including subrogation claims by Tenant’s insurance carriers. Landlord or its
agents shall not be liable for interference with light or other intangible
rights.

16.2 Tenant’s Indemnification. Tenant shall be liable for, and shall indemnify,
defend, protect and hold Landlord and the Landlord Parties harmless from and
against, any and all claims, damages, judgments, suits, causes of action,
losses, liabilities and expenses, including, without limitation, attorneys’ fees
and court costs (collectively, “Indemnified Claims”), arising or resulting from
(a) any occurrence in the Premises following the date Landlord delivers
possession of all or any portion of the Premises to Tenant, except to the extent
caused by the gross negligence or willful misconduct of Landlord or Landlord’s
agents, contractors or employees, (b) any act or omission of Tenant or any of
Tenant’s Parties; (c) the use of the Premises, the Building and the Property and
conduct of Tenant’s business by Tenant or any of Tenant’s Parties, or any other
activity, work or thing done, permitted or suffered by Tenant or any of Tenant’s
Parties, in or about the Premises, the Building or elsewhere on the Property;
and/or (d) any default by Tenant as to any obligations on Tenant’s part to be
performed under the terms of this Lease or the terms of any contract or
agreement to which Tenant is a party or by which it is bound, affecting this
Lease or the Premises. The foregoing indemnification shall include, but not be
limited to, any injury to, or death of, any person, or any loss of, or damage
to, any property on the Premises, or on adjoining sidewalks, streets or ways, or
connected with the use, condition or occupancy thereof, whether or not Landlord
or any Landlord Parties has or should have knowledge or notice of the defect or
conditions causing or contributing to such injury, death, loss or damage. In
case any action or proceeding is brought against Landlord or any Landlord
Parties by reason of any such Indemnified Claims, Tenant, upon notice from
Landlord, shall defend the same at Tenant’s expense by counsel approved in
writing by Landlord, which approval shall not be unreasonably withheld. Tenant’s
indemnification obligations under this Section 16.2 and elsewhere in this Lease
shall survive the expiration or earlier termination of this Lease. Tenant’s
covenants, agreements and indemnification in Section 16.1 and this Section 16.2
are not intended to and shall not relieve any insurance carrier of its
obligations under policies required to be carried by Tenant pursuant to the
provisions of this Lease.

ARTICLE 17 - CASUALTY DAMAGE/DESTRUCTION

17.1 Landlord’s Rights and Obligations. If the Premises or the Building is
damaged by fire or other casualty not caused by the negligence or willful
misconduct of Tenant (“Casualty”) to an extent not exceeding twenty-five percent
(25%) of the full replacement cost thereof, and Landlord’s contractor estimates
in writing delivered to the parties that the damage thereto is such that the
Building and/or Premises may be repaired, reconstructed or restored to
substantially its condition immediately prior to such damage within one hundred
twenty (120) days from the date of such Casualty, and Landlord will receive
insurance proceeds sufficient to cover the costs of such repairs, reconstruction
and restoration (including proceeds from Tenant and/or Tenant’s insurance which
Tenant is required to deliver to Landlord pursuant to this Lease), then Landlord
shall commence and proceed diligently with the work of repair, reconstruction
and restoration and this Lease shall continue in full force and effect. If,
however, the Premises or the Building is damaged to an extent exceeding
twenty-five percent (25%) of the full replacement cost thereof, or Landlord’s
contractor estimates that such work of repair, reconstruction and restoration
will require longer than one hundred twenty (120) days to complete from the date
of Casualty, or Landlord will not receive insurance proceeds (and/or proceeds
from Tenant, as applicable) sufficient to cover the costs of such repairs,
reconstruction and restoration, then Landlord may elect to either: (a) repair,
reconstruct and restore the portion of the Premises or Building damaged by such
Casualty (including the tenant improvements, the Alterations that Landlord
elects to insure pursuant to Section 13.1 and, to the extent of insurance
proceeds received from Tenant, the Alterations that Tenant is required to insure
pursuant to Section 13.1), in which case this Lease shall continue in full force
and effect; or (b) terminate this Lease effective as of the date which is thirty
(30) days after Tenant’s receipt of Landlord’s election to so terminate. Under
any of the conditions of this Section 17.1, Landlord shall give written notice
to Tenant of its intention to repair or terminate within the later of sixty
(60) days after the occurrence of such Casualty, or fifteen (15) days after
Landlord’s receipt of the estimate from Landlord’s contractor or, as applicable,
thirty (30) days after Landlord receives approval from Landlord’s Mortgagee to
rebuild.

        17.2 Tenant’s Costs and Insurance Proceeds. In the event of any damage
or destruction of all or any part of the Premises, Tenant shall immediately:
(a) notify Landlord thereof; and (b) deliver to Landlord all insurance proceeds
received by Tenant with respect to the tenant improvements and Alterations (to
the extent such items are not covered by Landlord’s casualty insurance obtained
by Landlord pursuant to this Lease) and with respect to Alterations in the
Premises that Tenant is required to insure pursuant to Section 13.1, excluding
proceeds for Tenant’s furniture and other personal property, whether or not this
Lease is terminated as permitted in Section 17.1, and Tenant hereby assigns to
Landlord all rights to receive such insurance proceeds. If, for any reason
(including Tenant’s failure to obtain insurance for the full replacement cost of
any Alterations which Tenant is required to insure pursuant to Section 13.1
hereof), Tenant fails to receive insurance proceeds covering the full
replacement cost of such Alterations which are damaged, Tenant shall be deemed
to have self-insured the replacement cost of such Alterations, and upon any
damage or destruction thereto, Tenant shall immediately pay to Landlord the full
replacement cost of such items, less any insurance proceeds actually received by
Landlord from Landlord’s or Tenant’s insurance with respect to such items.

 

-15-



--------------------------------------------------------------------------------

17.3 Abatement of Rent. If as a result of any such damage, repair,
reconstruction and/or restoration of the Premises or the Building, Tenant is
prevented from using, and does not use, the Premises or any portion thereof,
then Rent shall be abated or reduced, as the case may be, during the period that
Tenant continues to be so prevented from using and does not use the Premises or
portion thereof, in the proportion that the rentable square feet of the portion
of the Premises that Tenant is prevented from using, and does not use, bears to
the total rentable square feet of the Premises from the date of the damage until
the Premises is restored. Notwithstanding the foregoing to the contrary, if the
damage is due to the negligence or willful misconduct of Tenant or any of
Tenant’s Parties, the abatement of Rent under this Section 17.3 shall be limited
to the proceeds that Landlord receives from the rental loss insurance maintained
by Landlord. Except for abatement of Rent as provided hereinabove, Tenant shall
not be entitled to any compensation or damages for loss of, or interference
with, Tenant’s business or use or access of all or any part of the Premises
resulting from any such damage, repair, reconstruction or restoration.

17.4 Inability to Complete. Notwithstanding anything to the contrary contained
in this Article 17, if Landlord is obligated or elects to repair, reconstruct
and/or restore the damaged portion of the Building or Premises pursuant to
Section 17.1 above, but is delayed from completing such repair, reconstruction
and/or restoration beyond the date which is six (6) months after the date
estimated by Landlord’s contractor for completion thereof pursuant to
Section 17.1, by reason of any causes beyond the reasonable control of Landlord
(including, without limitation, delays due to Force Majeure, and delays caused
by Tenant or any of Tenant’s Parties), then Landlord may elect to terminate this
Lease upon thirty (30) days’ prior written notice to Tenant.

17.5 Damage to the Property. If there is a total destruction of the improvements
on the Property or partial destruction of such improvements, the cost of
restoration of which would exceed one-third (1/3) of the then replacement value
of all improvements on the Property, by any cause whatsoever, whether or not
insured against and whether or not the Premises are partially or totally
destroyed, Landlord may within a period of one hundred eighty (180) days after
the occurrence of such destruction, notify Tenant in writing that it elects not
to so reconstruct or restore such improvements, in which event this Lease shall
cease and terminate as of the date of such destruction.

17.6 Damage Near End of Term. In addition to its termination rights in
Sections 17.1, 17.4 and 17.5 above, Landlord and Tenant shall both have the
right to terminate this Lease if any damage to the Building or Premises occurs
during the last twelve (12) months of the Term and Landlord’s contractor
estimates in writing delivered to the parties that the repair, reconstruction or
restoration of such damage cannot be completed within the earlier of (a) the
scheduled expiration date of the Term, or (b) sixty (60) days after the date of
such Casualty.

17.7 Tenant’s Termination Right. In the event of any damage or destruction which
affects Tenant’s use and enjoyment of the Premises which is not caused by Tenant
or any of Tenant’s Parties, if Tenant’s possession and use of the Premises
cannot be restored by Landlord within two hundred ten (210) days for reasons
other than delays caused by Tenant or any of Tenant’s Parties, Tenant shall have
the right to terminate this Lease upon written notice to Landlord given within
thirty (30) days after the expiration of said 210-day period, unless Landlord
completes the restoration within said 30-day notice period, in which case this
Lease shall continue in full force and effect.

17.8 Waiver of Termination Right. This Lease sets forth the terms and conditions
upon which this Lease may terminate in the event of any damage or destruction.
Accordingly, except as expressly provided herein, Tenant hereby waives any and
all provisions of applicable Law that provide alternative rights for the parties
in the event of damage or destruction (including, without limitation, to the
extent the Premises are located in California, the provisions of California
Civil Code Section 1932, Subsection 2, and Section 1933, Subsection 4 and any
successor statute or laws of a similar nature).

ARTICLE 18 - CONDEMNATION

18.1 Substantial or Partial Taking. Subject to the provisions of Section 18.3
below, either party may terminate this Lease if any material part of the
Premises is taken or condemned for any public or quasi-public use under law, by
eminent domain or private purchase in lieu thereof (a “Taking”). Landlord shall
also have the right to terminate this Lease if there is a Taking of any portion
of the Building or the Property which would have a material adverse effect on
Landlord’s ability to profitably operate the remainder of the Building and/or
the Property. The terminating party shall provide written notice of termination
to the other party within thirty (30) days after it first receives notice of the
Taking. The termination shall be effective as of the effective date of any order
granting possession to, or vesting legal title in, the condemning authority. If
this Lease is not terminated, Base Rent and all other elements of this Lease
which are dependent upon the area of the Premises, the Building or the Property
shall be appropriately adjusted to account for any reduction in the square
footage of the Premises, Building or Property, as applicable. All compensation
awarded for a Taking shall be the property of Landlord. The right to receive
compensation or proceeds are expressly waived by Tenant, however, Tenant may
file a separate claim for Tenant’s furniture, fixtures, equipment and other
personal property, loss of goodwill and Tenant’s reasonable relocation expenses,
provided the filing of the claim does not diminish the amount of Landlord’s
award.

        18.2 Condemnation Award. Subject to the provisions of Section 18.3
below, in connection with any Taking of the Premises or the Building, Landlord
shall be entitled to receive the entire amount of any award which may be made or
given in such taking or condemnation, without deduction or apportionment for any
estate or interest of Tenant, it being expressly understood and agreed by Tenant
that no portion of any such award shall be allowed or paid to Tenant for any
so-called bonus or excess value of this Lease, and such bonus or excess value
shall be the sole property of Landlord. Tenant shall not assert any claim
against Landlord or the taking authority for any compensation because of such
taking (including any claim for bonus or excess value of this Lease); provided,
however, if any portion of the Premises is taken, Tenant shall be granted the
right to recover from the condemning authority (but not from Landlord) any
compensation as may be separately awarded or recoverable by Tenant for the

 

-16-



--------------------------------------------------------------------------------

taking of Tenant’s furniture, fixtures, equipment and other personal property
within the Premises, for Tenant’s relocation expenses, and for any loss of
goodwill or other damage to Tenant’s business by reason of such taking.

18.3 Temporary Taking. In the event of a Taking of the Premises or any part
thereof for temporary use, (a) this Lease shall be and remain unaffected thereby
and Rent shall not abate, and (b) Tenant shall be entitled to receive for itself
such portion or portions of any award made for such use with respect to the
period of the taking which is within the Term, provided that if such taking
shall remain in force at the expiration or earlier termination of this Lease,
Tenant shall perform its obligations with respect to surrender of the Premises
and shall pay to Landlord the portion of any award which is attributable to any
period of time beyond the Term expiration date. For purpose of this
Section 18.3, a temporary taking shall be defined as a taking for a period of
two hundred seventy (270) days or less.

18.4 Waiver. Tenant hereby waives any rights it may have pursuant to any
applicable Laws (including, without limitation, to the extent the Premises are
located in California, any rights Tenant might otherwise have pursuant to
Section 1265.130 of the California Code of Civil Procedure) and agrees that the
provisions hereof shall govern the parties’ rights in the event of any Taking.

ARTICLE 19 - WAIVER OF CLAIMS; WAIVER OF SUBROGATION

19.1 Waiver of Claims. Each party hereby waives its rights against the other
party for any claims or damages or losses, including any deductibles and
self-insured amounts, which are caused by or result from (a) any occurrence
insured under any property insurance policy carried by such party, or (b) any
occurrence which would have been covered under any property insurance required
to be obtained and maintained by such party under this Lease had such insurance
been obtained and maintained as required. The foregoing waiver shall be in
addition to, and not a limitation of, any other waivers or releases contained in
this Lease.

19.2 Waiver of Insurers. Each party shall cause each property insurance policy
carried by such party to provide that the insurer waives all rights of recovery
by way of subrogation against the other party, in connection with any claims,
losses and damages covered by such policy.

ARTICLE 20 - ASSIGNMENT AND SUBLETTING

20.1 Restriction on Transfer. Except with respect to a Permitted Transfer
pursuant to Section 20.6 below, Tenant shall not, without the prior written
consent of Landlord, which consent Landlord will not unreasonably withhold,
assign this Lease or any interest herein or sublet the Premises or any part
thereof, or permit the use or occupancy of the Premises by any party other than
Tenant (any such assignment, encumbrance, sublease, license or the like being
sometimes referred to as a “Transfer”). In no event may Tenant encumber or
hypothecate this Lease or the Premises. This prohibition against Transfers shall
be construed to include a prohibition against any assignment or subletting by
operation of law. Any Transfer without Landlord’s consent (except for a
Permitted Transfer pursuant to Section 20.6 below) shall constitute a default by
Tenant under this Lease, and in addition to all of Landlord’s other remedies at
law, in equity or under this Lease, such Transfer shall be voidable at
Landlord’s election. For purposes of this Article 20, other than with respect to
a Permitted Transfer under Section 20.6 and transfers of stock of Tenant if
Tenant is a publicly-held corporation and such stock is transferred publicly
over a recognized security exchange or over-the-counter market, if Tenant is a
corporation, partnership or other entity, any transfer, assignment, encumbrance
or hypothecation of twenty-five percent (25%) or more (individually or in the
aggregate) of any stock or other ownership interest in such entity, and/or any
transfer, assignment, hypothecation or encumbrance of any controlling ownership
or voting interest in such entity, shall be deemed an assignment of this Lease
and shall be subject to all of the restrictions and provisions contained in this
Article 20.

20.2 Landlord’s Options. If Tenant desires to effect a Transfer, then at least
fifteen (15) days prior to the date when Tenant desires the Transfer to be
effective (the “Transfer Date”), Tenant shall deliver to Landlord written notice
(“Transfer Notice”) setting forth the terms and conditions of the proposed
Transfer and the identity of the proposed assignee, sublessee or other
transferee (sometimes referred to hereinafter as a “Transferee”). Tenant shall
also deliver to Landlord with the Transfer Notice, a current financial statement
and such evidence of financial responsibility and standing as Landlord may
reasonably require of the Transferee which have been certified or audited by a
reputable independent accounting firm acceptable to Landlord, and such other
information concerning the business background and financial condition of the
proposed Transferee as Landlord may reasonably request. Except with respect to a
Permitted Transfer, within ten (10) business days after Landlord’s receipt of
any Transfer Notice, and any additional information requested by Landlord
pursuant to this Section 20.2, Landlord will notify Tenant of its election to do
one of the following: (a) consent to the proposed Transfer subject to such
reasonable conditions as Landlord may impose in providing such consent;
(b) refuse such consent, which refusal shall be on reasonable grounds; or
(c) terminate this Lease as to all or such portion of the Premises which is
proposed to be sublet or assigned and recapture all or such portion of the
Premises for reletting by Landlord, which termination shall be effective as of
the proposed Transfer Date. If Landlord exercises its option to terminate this
Lease with respect to only a portion of the Premises following Tenant’s request
for Landlord’s approval of the proposed sublease of such space, Landlord shall
be responsible for the construction of any demising wall which Landlord
reasonably deems necessary to separate such space from the remainder of the
Premises.

20.3 Additional Conditions; Excess Rent. A condition to Landlord’s consent to
any Transfer will be the delivery to Landlord of a true copy of the fully
executed instrument of assignment, sublease, transfer or hypothecation, in form
and substance reasonably satisfactory to Landlord, an original of Landlord’s
standard consent form executed by both Tenant and the proposed Transferee, and
an affirmation of guaranty in form satisfactory to Landlord executed by each
guarantor of this Lease, if any. In addition, Tenant shall pay to Landlord as
Additional Rent within thirty (30) days after receipt thereof, without affecting
or reducing any other obligations

 

-17-



--------------------------------------------------------------------------------

of Tenant hereunder, fifty percent (50%) of any rent or other economic
consideration received by Tenant as a result of any Transfer which exceeds, in
the aggregate, (i) the total Rent which Tenant is obligated to pay Landlord
under this Lease (prorated to reflect obligations allocable to any portion of
the Premises subleased) for the applicable period, plus (ii) any reasonable
tenant improvement costs, brokerage commissions and attorneys’ fees actually
paid by Tenant in connection with such Transfer, which commissions and fees
shall, for purposes of the aforesaid calculation, be amortized on a
straight-line basis over the term of such assignment or sublease. If Tenant
effects a Transfer or requests the consent of Landlord to any Transfer (whether
or not such Transfer is consummated), then, upon demand, and as a condition
precedent to Landlord’s consideration of the proposed assignment or sublease,
Tenant agrees to pay Landlord a non-refundable administrative fee of Five
Hundred Dollars ($500.00), plus Landlord’s reasonable attorneys’ and paralegal
fees and other costs incurred by Landlord in reviewing such proposed assignment
or sublease (whether attributable to Landlord’s in-house attorneys or paralegals
or otherwise). Acceptance of the Five Hundred Dollar ($500.00) administrative
fee and/or reimbursement of Landlord’s attorneys’ and/or paralegal fees shall in
no event obligate Landlord to consent to any proposed Transfer.

20.4 Reasonable Disapproval. Without limiting in any way Landlord’s right to
withhold its consent on any reasonable grounds, it is agreed that Landlord will
not be acting unreasonably in refusing to consent to a Transfer if, in
Landlord’s reasonable opinion: (a) the proposed Transfer would result in more
than two subleases of portions of the Premises being in effect at any one time
during the Term; (b) the net worth or financial capabilities of a proposed
assignee is less than that of Tenant and each guarantor of this Lease, if any,
or the proposed assignee or subtenant does not have the financial capability to
fulfill the obligations imposed by the Transfer; (c) the proposed Transferee is
an existing tenant of the Building or Property or is negotiating with Landlord
(or has negotiated with Landlord in the last six (6) months) for space in the
Building or the Property; (d) the proposed Transferee is a governmental entity;
(e) the portion of the Premises to be sublet or assigned is irregular in shape
with inadequate means of ingress and egress; (f) the proposed Transfer involves
a change of use of the Premises or would violate any exclusive use covenant to
which Landlord is bound; (g) the Transfer would likely result in significant
increase in the use of the parking areas by the Transferee’s employees or
visitors, and/or significantly increase the demand upon utilities and services
to be provided by Landlord to the Premises; or (h) the Transferee is not in
Landlord’s reasonable opinion of reputable or good character or consistent with
Landlord’s desired tenant mix for the Building.

20.5 No Release. No Transfer, occupancy or collection of rent from any proposed
Transferee shall be deemed a waiver on the part of Landlord, or the acceptance
of the Transferee as Tenant and no Transfer shall release Tenant of Tenant’s
obligations under this Lease or alter the primary liability of Tenant to pay
Rent and to perform all other obligations to be performed by Tenant hereunder.
Landlord may require that any Transferee remit directly to Landlord on a monthly
basis, all monies due Tenant by said Transferee, and each sublease shall provide
that if Landlord gives said sublessee written notice that Tenant is in default
under this Lease, said sublessee will thereafter make all payments due under the
sublease directly to or as directed by Landlord, which payments will be credited
against any payments due under this Lease. Tenant hereby irrevocably and
unconditionally assigns to Landlord all rents and other sums payable under any
sublease of the Premises; provided, however, that Landlord hereby grants Tenant
a license to collect all such rents and other sums so long as Tenant is not in
default under this Lease. Consent by Landlord to one Transfer shall not be
deemed consent to any subsequent Transfer. In the event of default by any
Transferee of Tenant or any successor of Tenant in the performance of any of the
terms hereof, Landlord may proceed directly against Tenant without the necessity
of exhausting remedies against such Transferee or successor. Landlord may
consent to subsequent assignments of this Lease or sublettings or amendments or
modifications to this Lease with assignees of Tenant, without notifying Tenant,
or any successor of Tenant, and without obtaining its or their consent thereto
and any such actions shall not relieve Tenant of liability under this Lease. To
the extent the Premises are located in California, Tenant hereby waives (for
itself and all persons claiming under Tenant) the provisions of Civil Code
Section 1995.310.

20.6 Permitted Transfers. Notwithstanding the provisions of Section 20.1 above
to the contrary, provided that Tenant is not then in default, Tenant may assign
this Lease or sublet the Premises or any portion thereof (herein, a “Permitted
Transfer”), without Landlord’s consent to any entity that controls, is
controlled by or is under common control with Tenant, or to any entity resulting
from a merger or consolidation with Tenant, or to any person or entity which
acquires all the assets of Tenant’s business as a going concern (each, a
“Permitted Transferee”), provided that: (a) within ten (10) days after such
assignment or sublease, Tenant delivers to Landlord a reasonably detailed
description of the proposed Transfer and the financial statements and other
financial and background information of the assignee or sublessee described in
Section 20.2 above; (b) in the case of an assignment, the assignee assumes, in
full, the obligations of Tenant under this Lease (or in the case of a sublease,
the sublessee of a portion of the Premises or Term assumes, in full, the
obligations of Tenant with respect to such portion) pursuant to an assignment
and assumption agreement (or a sublease, as applicable) reasonably acceptable to
Landlord, a fully executed copy of which is delivered to Landlord within thirty
(30) days following the effective date of such assignment or subletting;
(c) each guarantor of this Lease executes a reaffirmation of its guaranty in
form satisfactory to Landlord; (d) the tangible net worth of the assignee or
sublessee equals or exceeds that of Tenant as of (i) the date of execution of
this Lease, or (ii) the date immediately preceding the proposed Transfer,
whichever is greater; (e) Tenant remains fully liable under this Lease; (f) the
use of the Premises is pursuant to Section 1.10 of this Lease; (g) such
transaction is not entered into as a subterfuge to avoid the restrictions and
provisions of this Article 20 and will not violate any exclusive use covenant to
which Landlord is bound; and (h) with respect to a subletting only, Tenant and
such Permitted Transferee execute Landlord’s standard consent to sublease form;
and (i) Tenant is not in default under this Lease.

ARTICLE 21 - SURRENDER AND HOLDING OVER

21.1 Surrender of Premises. Upon the expiration or sooner termination of this
Lease, Tenant shall surrender all keys for the Premises and exclusive possession
of the Premises to Landlord broom clean and in good condition and repair,
reasonable wear and tear excepted (and casualty damage excepted), with all of
Tenant’s

 

-18-



--------------------------------------------------------------------------------

personal property, racks and cabling and related equipment from the lab area of
the Premises (to be removed in accordance with the National Electric Code and
other applicable Laws) and those items, if any, of Alterations identified by
Landlord pursuant to Section 13.2, removed therefrom and all damage caused by
such removal repaired. If Tenant fails to remove by the expiration or sooner
termination of this Lease all of its personal property and Alterations
identified by Landlord for removal pursuant to Section 13.2, Landlord may,
(without liability to Tenant for loss thereof), at Tenant’s sole cost and in
addition to Landlord’s other rights and remedies under this Lease, at law or in
equity: (a) remove and store such items in accordance with applicable Law;
and/or (b) upon ten (10) days’ prior notice to Tenant, sell all or any such
items at private or public sale for such price as Landlord may obtain as
permitted under applicable Law. Landlord shall apply the proceeds of any such
sale to any amounts due to Landlord under this Lease from Tenant (including
Landlord’s attorneys’ fees and other costs incurred in the removal, storage
and/or sale of such items), with any remainder to be paid to Tenant.
Notwithstanding anything to the contrary in this Section 21.1 or elsewhere in
this Lease, Tenant shall not be required to remove the Initial Alterations, the
cabling in the walls of the entire Premises or any other standard cabling.

21.2 Holding Over. Tenant will not be permitted to hold over possession of the
Premises after the expiration or earlier termination of the Term without the
express written consent of Landlord, which consent Landlord may withhold in its
sole and absolute discretion. If Tenant holds over after the expiration or
earlier termination of the Term with or without the express written consent of
Landlord, then, in addition to all other remedies available to Landlord, Tenant
shall become a tenant at sufferance only, upon the terms and conditions set
forth in this Lease so far as applicable (including Tenant’s obligation to pay
all Additional Rent under this Lease), but at a Monthly Base Rent equal to one
hundred fifty percent (150%) of the Monthly Base Rent applicable to the Premises
immediately prior to the date of such expiration or earlier termination. Any
such holdover Rent shall be paid on a per month basis without reduction for
partial months during the holdover. Acceptance by Landlord of Rent after such
expiration or earlier termination shall not constitute consent to a hold over
hereunder or result in an extension of this Lease. This Section 21.2 shall not
be construed to create any express or implied right to holdover beyond the
expiration of the Term or any extension thereof. Tenant shall be liable, and
shall pay to Landlord within ten (10) days after demand, for all losses incurred
by Landlord as a result of such holdover, and shall indemnify, defend and hold
Landlord and the Landlord Parties harmless from and against all liabilities,
damages, losses, claims, suits, costs and expenses (including reasonable
attorneys’ fees and costs) arising from or relating to any such holdover
tenancy, including without limitation, any claim for damages made by a
succeeding tenant. Tenant’s indemnification obligation hereunder shall survive
the expiration or earlier termination of this Lease. The foregoing provisions of
this Section 21.2 are in addition to, and do not affect, Landlord’s right of
re-entry or any other rights of Landlord hereunder or otherwise at law or in
equity.

ARTICLE 22 - DEFAULTS

22.1 Tenant’s Default. The occurrence of any one or more of the following events
shall constitute a “Default” under this Lease by Tenant:

a. the vacation or abandonment of the Premises by Tenant. “Abandonment” is
herein defined to include, but is not limited to, any absence by Tenant from the
Premises for five (5) business days or longer while in default of any other
provision of this Lease;

b. the failure by Tenant to make any payment of Rent, Additional Rent or any
other payment required to be made by Tenant hereunder, where such failure
continues for five (5) days after written notice thereof from Landlord that such
payment was not received when due;

c. the failure by Tenant to observe or perform any of the express or implied
covenants or provisions of this Lease to be observed or performed by Tenant,
other than as specified in Sections 22.1(a) or (b) above, where such failure
shall continue for a period of ten (10) days after written notice thereof from
Landlord to Tenant; provided, however, that if the nature of Tenant’s default is
such that it may be cured but more than ten (10) days are reasonably required
for its cure, then Tenant shall not be deemed to be in default if Tenant shall
commence such cure within said ten (10) day period and thereafter diligently
prosecute such cure to completion, which completion shall occur not later than
sixty (60) days from the date of such notice from Landlord; or

d. A general assignment by Tenant or any guarantor or surety of Tenant’s
obligations hereunder (“Guarantor”) for the benefit of creditors;

e. The filing of a voluntary petition in bankruptcy by Tenant or any Guarantor,
the filing by Tenant or any Guarantor of a voluntary petition for an
arrangement, the filing by or against Tenant or any Guarantor of a petition,
voluntary or involuntary, for reorganization, or the filing of an involuntary
petition by the creditors of Tenant or any Guarantor, said involuntary petition
remaining undischarged for a period of one hundred twenty (120) days;

f. Receivership, attachment, or other judicial seizure of substantially all of
Tenant’s assets on the Premises, such attachment or other seizure remaining
undismissed or undischarged for a period of thirty (30) days after the levy
thereof;

                g. Death or disability of Tenant or any Guarantor, if Tenant or
such Guarantor is a natural person, or the failure by Tenant or any Guarantor to
maintain its legal existence, if Tenant or such Guarantor is a corporation,
partnership, limited liability company, trust or other legal entity.

Any notice sent by Landlord to Tenant pursuant to this Section 22.1 shall be in
lieu of, and not in addition to, any notice required under any applicable Law.

 

-19-



--------------------------------------------------------------------------------

ARTICLE 23 - REMEDIES OF LANDLORD

23.1 Landlord’s Remedies; Termination. In the event of any such Default by
Tenant, in addition to any other remedies available to Landlord under this
Lease, at law or in equity (including, without limitation, to the extent the
Premises are located in California, the remedies of Civil Code Section 1951.4
and any successor statute or similar Law, which provides that Landlord may
continue this Lease in effect following Tenant’s breach and abandonment and
collect rent as it falls due, if Tenant has the right to sublet or assign,
subject to reasonable limitations), Landlord shall have the immediate option to
terminate this Lease and all rights of Tenant hereunder and to re-enter the
Premises and remove all persons and property from the Premises; such property
may be removed, stored and/or disposed of as permitted by applicable Law. If
Landlord shall elect to so terminate this Lease, then Landlord may recover from
Tenant: (a) the worth at the time of award of any unpaid Rent which had been
earned at the time of such termination; plus (b) the worth at the time of the
award of the amount by which the unpaid Rent which would have been earned after
termination until the time of award exceeds the amount of such rental loss that
Tenant proves could have been reasonably avoided; plus (c) the worth at the time
of award of the amount by which the unpaid Rent for the balance of the term
after the time of award exceeds the amount of such rental loss that Tenant
proves could be reasonably avoided; plus (d) any other amount necessary to
compensate Landlord for all the detriment proximately caused by Tenant’s failure
to perform its obligations under this Lease or which, in the ordinary course of
things, would be likely to result therefrom including, but not limited to: the
total unamortized sum of any Abated Amount (amortized on a straight line basis
over the initial Term of this Lease), tenant improvement costs; attorneys’ fees;
brokers’ commissions; any costs required to return the Premises to the
conditioned required at the end of the Term; the costs of refurbishment,
alterations, renovation and repair of the Premises; and removal (including the
repair of any damage caused by such removal) and storage (or disposal) of
Tenant’s personal property, equipment, fixtures, Alterations, tenant
improvements and any other items which Tenant is required under this Lease to
remove but does not remove; plus (e) all other monetary damages allowed under
applicable Law.

As used in Sections 23.1(a) and 23.1(b) above, the “worth at the time of award”
is computed by allowing interest at the Interest Rate set forth in the Summary.
As used in Section 23.1(c) above, the “worth at the time of award” is computed
by discounting such amount at the discount rate of the Federal Reserve Bank of
San Francisco at the time of award plus one percent (1%). To the extent the
Premises are located in California, Tenant hereby waives for Tenant and all
those claiming under Tenant all right now or hereafter existing including,
without limitation, any rights under California Code of Civil Procedure
Sections 1174 and 1179 and Civil Code Section 1950.7 to redeem by order or
judgment of any court or by any legal process or writ, Tenant’s right of
occupancy of the Premises after any termination of this Lease.

23.2 Landlord’s Remedies; Continuation of Lease; Re-Entry Rights. In the event
of any such Default by Tenant, in addition to any other remedies available to
Landlord under this Lease, at law or in equity, Landlord shall also have the
right to (a) continue this Lease in effect after Tenant’s breach and abandonment
and recover Rent as it becomes due, and (b) with or without terminating this
Lease, to re-enter the Premises and remove all persons and property from the
Premises; such property may be removed, stored and/or disposed of as permitted
by applicable Law. No re-entry or taking possession of the Premises by Landlord
pursuant to this Section 23.2, and no acceptance of surrender of the Premises or
other action on Landlord’s part, shall be construed as an election to terminate
this Lease unless a written notice of such intention be given to Tenant or
unless the termination thereof be decreed by a court of competent jurisdiction.
No notice from Landlord or notice given under a forcible entry and detainer
statute or similar Laws will constitute an election by Landlord to terminate
this Lease unless such notice specifically so states. Notwithstanding any
reletting without termination by Landlord because of any Default, Landlord may
at any time after such reletting elect to terminate this Lease for any such
Default.

23.3 Landlord’s Right to Perform. Except as specifically provided otherwise in
this Lease, all covenants and agreements by Tenant under this Lease shall be
performed by Tenant at Tenant’s sole cost and expense and without any abatement
or offset of Rent. In the event of any Default by Tenant, Landlord may, without
waiving or releasing Tenant from any of Tenant’s obligations, make such payment
or perform such other act as required to cure such Default on behalf of Tenant.
All sums so paid by Landlord and all necessary incidental costs incurred by
Landlord in performing such other acts shall be payable by Tenant to Landlord
within five (5) days after demand therefor as Additional Rent.

23.4 Rights and Remedies Cumulative. All rights, options and remedies of
Landlord contained in this Article 23 and elsewhere in this Lease shall be
construed and held to be cumulative, and no one of them shall be exclusive of
the other, and Landlord shall have the right to pursue any one or all of such
remedies or any other remedy or relief which may be provided by law or in
equity, whether or not stated in this Lease. Nothing in this Article 23 shall be
deemed to limit or otherwise affect Tenant’s indemnification of Landlord
pursuant to any provision of this Lease.

23.5 Costs Upon Default and Litigation. Tenant shall pay to Landlord and its
Mortgagees as Additional Rent all the expenses incurred by Landlord or its
Mortgagees in connection with any default by Tenant hereunder or the exercise of
any remedy by reason of any default by Tenant hereunder, including reasonable
attorneys’ fees and expenses. If Landlord or its Mortgagees shall be made a
party to any litigation commenced against Tenant or any litigation pertaining to
this Lease or the Premises, at the option of Landlord and/or its Mortgagees,
Tenant, at its expense, shall provide Landlord and/or its Mortgagees with
counsel approved by Landlord and/or its Mortgagees and shall pay all costs
incurred or paid by Landlord and/or its Mortgagees in connection with such
litigation.

 

-20-



--------------------------------------------------------------------------------

ARTICLE 24 - ENTRY BY LANDLORD

Landlord and its employees and agents shall at all reasonable times have the
right to enter the Premises to inspect the same, to supply any service required
to be provided by Landlord to Tenant under this Lease, to exhibit the Premises
to prospective lenders or purchasers (or during the last year of the Term or
during any default by Tenant, to prospective tenants), to post notices of
non-responsibility, and/or to alter, improve or repair the Premises or any other
portion of the Building or Property, all without being deemed guilty of or
liable for any breach of Landlord’s covenant of quiet enjoyment or any eviction
of Tenant, and without abatement of Rent. In exercising such entry rights,
Landlord shall endeavor to minimize, to the extent reasonably practicable, the
interference with Tenant’s business, and shall provide Tenant with reasonable
advance notice (oral or written of at least 24 hours except in the event of an
emergency) of such entry (except in emergency situations and for scheduled
services). For each of the foregoing purposes, Landlord shall at all times have
and retain a key with which to unlock all of the doors in, upon and about the
Premises, excluding Tenant’s vaults and safes, and Landlord shall have the means
which Landlord may deem proper to open said doors in an emergency in order to
obtain entry to the Premises. Any entry to the Premises obtained by Landlord by
any of said means or otherwise shall not under any circumstances be construed or
deemed to be a forcible or unlawful entry into, or a detainer of, the Premises,
or an eviction of Tenant from the Premises or any portion thereof, or grounds
for any abatement or reduction of Rent and Landlord shall not have any liability
to Tenant for any damages or losses on account of any such entry by Landlord.

ARTICLE 25 - LIMITATION ON LANDLORD’S LIABILITY

Notwithstanding anything contained in this Lease to the contrary, the
obligations of Landlord under this Lease (including as to any actual or alleged
breach or default by Landlord) do not constitute personal obligations of the
individual members, managers, investors, partners, directors, officers, or
shareholders of Landlord or Landlord’s members or partners, and Tenant shall not
seek recourse against the individual members, managers, investors, partners,
directors, officers, or shareholders of Landlord or Landlord’s members or
partners or any other persons or entities having any interest in Landlord, or
any of their personal assets for satisfaction of any liability with respect to
this Lease. In addition, in consideration of the benefits accruing hereunder to
Tenant and notwithstanding anything contained in this Lease to the contrary,
Tenant hereby covenants and agrees for itself and all of its successors and
assigns that the liability of Landlord for its obligations under this Lease
(including any liability as a result of any actual or alleged failure, breach or
default hereunder by Landlord), shall be limited solely to, and Tenant’s and its
successors’ and assigns’ sole and exclusive remedy shall be against, Landlord’s
interest in the Building, and no other assets of Landlord. The term “Landlord”
as used in this Lease, so far as covenants or obligations on the part of the
Landlord are concerned, shall be limited to mean and include only the owner or
owners, at the time in question, of the fee title to, or a lessee’s interest in
a ground lease of, the Property. In the event of any transfer or conveyance of
any such title or interest (other than a transfer for security purposes only),
the transferor shall be automatically relieved of all covenants and obligations
on the part of Landlord contained in this Lease. Landlord and Landlord’s
transferees and assignees shall have the absolute right to transfer all or any
portion of their respective title and interest in the Premises, the Building,
the Property and/or this Lease without the consent of Tenant, and such transfer
or subsequent transfer shall not be deemed a violation on Landlord’s part of any
of the terms and conditions of this Lease.

ARTICLE 26 - SUBORDINATION

Tenant accepts this Lease subject and subordinate to any mortgage(s), deed(s) of
trust, ground lease(s) or other lien(s) now or subsequently arising upon the
Premises, the Building or the Property, and to renewals, modifications,
refinancings and extensions thereof (collectively referred to as a “Mortgage”);
provided the holder of such Mortgage provides Tenant with standard
non-disturbance protection. This clause shall be self-operative, but no later
than ten (10) business days after written request from Landlord or any holder of
a Mortgage (each, a “Mortgagee” and collectively, “Mortgagees”), Tenant shall
execute a commercially reasonable subordination, non-disturbance and attornment
agreement. As an alternative, a Mortgagee shall have the right at any time to
subordinate its Mortgage to this Lease. No later than ten (10) business days
after written request by Landlord or any Mortgagee, Tenant shall, without
charge, attorn to any successor to Landlord’s interest in this Lease. Tenant
hereby waives its rights under any current or future Law which gives or purports
to give Tenant any right to terminate or otherwise adversely affect this Lease
and the obligations of Tenant hereunder in the event of any such foreclosure
proceeding or sale. Should Tenant fail to sign and return any such documents
within said ten (10) business day period, Tenant shall be in default hereunder.

ARTICLE 27 - ESTOPPEL CERTIFICATE

Within ten (10) business days following Landlord’s written request, Tenant shall
execute and deliver to Landlord an estoppel certificate, in a form substantially
similar to the form of Exhibit F attached hereto. Any such estoppel certificate
delivered pursuant to this Article 27 may be relied upon by any mortgagee,
beneficiary, purchaser or prospective purchaser of any portion of the Property,
as well as their assignees. Tenant’s failure to deliver such estoppel
certificate following an additional two (2) business day cure period after
notice shall constitute a default hereunder. Tenant’s failure to deliver such
certificate within such time shall be conclusive upon Tenant that this Lease is
in full force and effect, without modification except as may be represented by
Landlord, that there are no uncured defaults in Landlord’s performance, and that
not more than one (1) month’s Rent has been paid in advance.

ARTICLE 28 - RELOCATION OF PREMISES

[Intentionally Omitted].

 

-21-



--------------------------------------------------------------------------------

ARTICLE 29 - MORTGAGEE PROTECTION

If, in connection with Landlord’s obtaining or entering into any financing or
ground lease for any portion of the Building or Property, the lender or ground
lessor shall request modifications to this Lease, Tenant shall, within thirty
(30) days after request therefor, execute an amendment to this Lease including
such modifications, provided such modifications are reasonable, do not increase
the obligations of Tenant hereunder, or adversely affect the leasehold estate
created hereby or Tenant’s rights hereunder. In the event of any default on the
part of Landlord, Tenant will give notice by registered or certified mail to any
beneficiary of a deed of trust or mortgagee covering the Premises or ground
lessor of Landlord whose address shall have been furnished to Tenant, and shall
offer such beneficiary, mortgagee or ground lessor a reasonable opportunity to
cure the default (including with respect to any such beneficiary or mortgagee,
time to obtain possession of the Premises, subject to this Lease and Tenant’s
rights hereunder, by power of sale or judicial foreclosure, if such should prove
necessary to effect a cure).

ARTICLE 30 - QUIET ENJOYMENT

Landlord covenants and agrees with Tenant that, upon Tenant performing all of
the covenants and provisions on Tenant’s part to be observed and performed under
this Lease (including payment of Rent hereunder), Tenant shall have the right to
use and occupy the Premises in accordance with and subject to the terms and
conditions of this Lease as against all persons claiming by, through or under
Landlord. This covenant shall be binding upon Landlord and its successors only
during its or their respective periods of ownership of the Building.

ARTICLE 31 - MISCELLANEOUS PROVISIONS

31.1 Broker. Tenant represents that it has not had any dealings with any real
estate broker, finder or intermediary with respect to this Lease, other than the
Brokers specified in the Summary. Tenant shall indemnify, protect, defend (by
counsel reasonably approved in writing by Landlord) and hold Landlord harmless
from and against any and all claims, judgments, suits, causes of action,
damages, losses, liabilities and expenses (including attorneys’ fees and court
costs) resulting from any breach by Tenant of the foregoing representation,
including, without limitation, any claims that may be asserted against Landlord
by any broker, agent or finder undisclosed by Tenant herein. Landlord shall
indemnify, protect, and hold Tenant harmless from and against any and all
claims, judgments, suits, causes of action, damages, losses, liabilities and
expenses (including attorneys’ fees and court costs) resulting from any other
brokers claiming to have represented Landlord in connection with this Lease. The
foregoing indemnities shall survive the expiration or earlier termination of
this Lease. Landlord shall pay to the Brokers the brokerage fee, if any,
pursuant to a separate written agreement between Landlord and Brokers.

31.2 Governing Law. This Lease shall be governed by, and construed pursuant to,
the laws of the state in which the Building is located. Venue for any litigation
between the parties hereto concerning this Lease or the occupancy of the
Premises shall be initiated in the county in which the Premises are located.
Tenant shall comply with all governmental and quasi-governmental laws,
ordinances and regulations applicable to the Building, Property and/or the
Premises, and all rules and regulations adopted pursuant thereto and all
covenants, conditions and restrictions applicable to and/or of record against
the Building, Property and/or the Site (individually, a “Law” and collectively,
the “Laws”).

31.3 Successors and Assigns. Subject to the provisions of Article 25 above, and
except as otherwise provided in this Lease, all of the covenants, conditions and
provisions of this Lease shall be binding upon, and shall inure to the benefit
of, the parties hereto and their respective heirs, personal representatives and
permitted successors and assigns; provided, however, no rights shall inure to
the benefit of any Transferee of Tenant unless the Transfer to such Transferee
is made in compliance with the provisions of Article 20, and no options or other
rights which are expressly made personal to the original Tenant hereunder or in
any rider attached hereto shall be assignable to or exercisable by anyone other
than the original Tenant under this Lease.

31.4 No Merger. The voluntary or other surrender of this Lease by Tenant or a
mutual termination thereof shall not work as a merger and shall, at the option
of Landlord, either (a) terminate all or any existing subleases, or (b) operate
as an assignment to Landlord of Tenant’s interest under any or all such
subleases.

31.5 Professional Fees. If either Landlord or Tenant should bring suit (or
alternate dispute resolution proceedings) against the other with respect to this
Lease, including for unlawful detainer, forcible entry and detainer, or any
other relief against the other hereunder, then all costs and expenses incurred
by the prevailing party therein (including, without limitation, its actual
appraisers’, accountants’, attorneys’ and other professional fees, expenses and
court costs), shall be paid by the other party, including any and all costs
incurred in enforcing, perfecting and executing such judgment and all reasonable
costs and attorneys’ fees associated with any appeal. Further, if for any reason
Landlord consults legal counsel or otherwise incurs any costs or expenses as a
result of its proper attempt to enforce the provisions of this Lease against
Tenant, even though no litigation is commenced, or if commenced is not pursued
to final judgment, Tenant shall be obligated to pay to Landlord, in addition to
all other amounts for which Tenant is obligated hereunder, all of Landlord’s
reasonable costs and expenses incurred in connection with any such acts,
including attorneys’ fees incurred associated with any appeal.

31.6 Waiver. The waiver by either party of any breach by the other party of any
term, covenant or condition herein contained shall not be deemed to be a waiver
of any subsequent breach of the same or any other term, covenant and condition
herein contained, nor shall any custom or practice which may become established
between the parties in the administration of the terms hereof be deemed a waiver
of, or in any way affect, the right of any party to insist upon the performance
by the other in strict accordance with said terms. No waiver of any default of
either party hereunder shall be implied from any acceptance by Landlord or
delivery by Tenant (as the case may be) of any Rent or other payments due
hereunder or any omission by the non-defaulting party to take any

 

-22-



--------------------------------------------------------------------------------

action on account of such default if such default persists or is repeated, and
no express waiver shall affect defaults other than as specified in said waiver.

31.7 Terms and Headings. The words “Landlord” and “Tenant” as used herein shall
include the plural as well as the singular. Words used in any gender include
other genders. The Article and Section headings of this Lease are not a part of
this Lease and shall have no effect upon the construction or interpretation of
any part hereof. Any deletion of language from this Lease prior to its execution
by Landlord and Tenant shall not be construed to raise any presumption, canon of
construction or implication, including, without limitation, any implication that
the parties intended thereby to state the converse of the deleted language. The
parties hereto acknowledge and agree that each has participated in the
negotiation and drafting of this Lease; therefore, in the event of an ambiguity
in, or dispute regarding the interpretation of, this Lease, the interpretation
of this Lease shall not be resolved by any rule of interpretation providing for
interpretation against the party who caused the uncertainty to exist or against
the draftsman.

31.8 Time. Time is of the essence with respect to performance of every provision
of this Lease in which time or performance is a factor.

31.9 Business Day. A “business day” is Monday through Friday, excluding holidays
observed by the United States Postal Service and reference to 5:00 p.m. is to
the time zone of the recipient. Whenever action must be taken (including the
giving of notice or the delivery of documents) under this Lease during a certain
period of time (or by a particular date) that ends (or occurs) on a non-business
day, then such period (or date) shall be extended until the immediately
following business day.

31.10 Payments and Notices. All Rent and other sums payable by Tenant to
Landlord hereunder shall be paid to Landlord at the address designated in the
Summary, or to such other persons and/or at such other places as Landlord may
hereafter designate in writing. Any notice required or permitted to be given
hereunder must be in writing and may be given by personal delivery (including
delivery by nationally recognized overnight courier or express mailing service),
or by registered or certified mail, postage prepaid, return receipt requested,
addressed to Tenant at the address(es) designated in the Summary, or to Landlord
at the address(es) designated in the Summary. Either party may, by written
notice to the other, specify a different address for notice purposes. Notice
given in the foregoing manner shall be deemed given (i) when actually received
or refused by the party to whom sent if delivered by a carrier or personally
served or (ii) if mailed, on the day of actual delivery or refusal as shown by
the certified mail return receipt or the expiration of three (3) business days
after the day of mailing, whichever first occurs.

31.11 Prior Agreements; Amendments. This Lease, including the Summary and all
Exhibits attached hereto, contains all of the covenants, provisions, agreements,
conditions and understandings between Landlord and Tenant concerning the
Premises and any other matter covered or mentioned in this Lease, and no prior
agreement or understanding, oral or written, express or implied, pertaining to
the Premises or any such other matter shall be effective for any purpose. No
provision of this Lease may be amended or added to except by an agreement in
writing signed by the parties hereto or their respective successors in interest.
The parties acknowledge that all prior agreements, representations and
negotiations are deemed superseded by the execution of this Lease to the extent
they are not expressly incorporated herein.

31.12 Separability. The invalidity or unenforceability of any provision of this
Lease shall in no way affect, impair or invalidate any other provision hereof,
and such other provisions shall remain valid and in full force and effect to the
fullest extent permitted by law.

31.13 Recording. Neither Landlord nor Tenant shall record this Lease or a short
form memorandum of this Lease.

31.14 Accord and Satisfaction. No payment by Tenant or receipt by Landlord of a
lesser amount than the Rent payment herein stipulated shall be deemed to be
other than on account of the Rent, nor shall any endorsement or statement on any
check or any letter accompanying any check or payment as Rent be deemed an
accord and satisfaction, and Landlord may accept such check or payment without
prejudice to Landlord’s right to recover the balance of such Rent or pursue any
other remedy provided in this Lease. Tenant agrees that each of the foregoing
covenants and agreements shall be applicable to any covenant or agreement either
expressly contained in this Lease or imposed by any statute or at common law.

31.15 Financial Statements. Upon ten (10) days prior written request from
Landlord (which Landlord may make at any time during the Term including in
connection with Tenant’s exercise of any Option in this Lease, but no more often
that two (2) times in any calendar year, other than in the event of a default by
Tenant during such calendar year or the exercise of any Option in such calendar
year, when such limitation shall not apply), Tenant shall deliver to Landlord
(a) a current financial statement of Tenant and any guarantor of this Lease, and
(b) financial statements of Tenant and such guarantor for the two (2) years
prior to the current financial statement year. Such statements shall be prepared
in accordance with generally acceptable accounting principles and certified as
true in all material respects by Tenant (if Tenant is an individual) or by an
authorized officer, member/manager or general partner of Tenant (if Tenant is a
corporation, limited liability company or partnership, respectively).
Notwithstanding anything to the contrary in this Section 31.15, if Tenant is a
publicly-held corporation with stock transferred over a recognized exchange, and
Tenant’s financial statements are available to the public, Tenant shall not be
required to provide any financial statements and Landlord shall rely on Tenant’s
public filings.

31.16 No Partnership. Landlord does not, in any way or for any purpose, become a
partner of Tenant in the conduct of its business, or otherwise, or joint
venturer or a member of a joint enterprise with Tenant by reason of this Lease.

 

-23-



--------------------------------------------------------------------------------

31.17 Force Majeure. If either party hereto shall be delayed or hindered in or
prevented from the performance of any act required hereunder by reason of
strikes, lock-outs, labor troubles, inability to procure materials, failure of
power, governmental moratorium or other governmental action or inaction
(including, without limitation, failure, refusal or delay in issuing permits,
approvals and/or authorizations), injunction or court order, riots,
insurrection, war, terrorism, bioterrorism, fire, earthquake, inclement weather
including rain, flood or other natural disaster or other reason of a like nature
not the fault of the party delaying in performing work or doing acts required
under the terms of this Lease (but excluding delays due to financial inability)
(herein collectively, “Force Majeure Delay(s)”), then performance of such act
shall be excused for the period of such Force Majeure Delay and the period for
the performance of any such act shall be extended for a period equivalent to the
period of such delay. The provisions of this Section 31.17 shall not apply to
nor operate to excuse Tenant from the payment of Monthly Base Rent, or any
Additional Rent or any other payments strictly in accordance with the terms of
this Lease.

31.18 Counterparts. This Lease may be executed in one or more counterparts, each
of which shall constitute an original and all of which shall be one and the same
agreement.

31.19 Nondisclosure of Lease Terms. Tenant acknowledges and agrees that the
terms of this Lease are confidential and constitute proprietary information of
Landlord. Disclosure of the terms could adversely affect the ability of Landlord
to negotiate other leases and impair Landlord’s relationship with other tenants.
Accordingly, Tenant agrees that it, and its partners, officers, directors,
shareholders, members, managers, employees, agents and attorneys, shall not
intentionally and voluntarily disclose the terms and conditions of this Lease to
any newspaper or other publication or any other tenant or apparent prospective
tenant of the Building or other portion of the Property, or real estate agent,
either directly or indirectly, without the prior written consent of Landlord,
provided, however, that Tenant may disclose the terms to prospective subtenants
or assignees under this Lease or as required by Law.

31.20 Tenant’s Authority. If Tenant executes this Lease as a partnership,
corporation or limited liability company, then Tenant and the persons and/or
entities executing this Lease on behalf of Tenant represent and warrant that:
(a) Tenant is a duly organized and existing partnership, corporation or limited
liability company, as the case may be, and is qualified to do business in the
state in which the Building is located; (b) such persons and/or entities
executing this Lease are duly authorized to execute and deliver this Lease on
Tenant’s behalf; and (c) this Lease is binding upon Tenant in accordance with
its terms. Tenant shall provide to Landlord a copy of any documents reasonably
requested by Landlord evidencing such qualification, organization, existence and
authorization within ten (10) days after Landlord’s request. Tenant represents
and warrants to Landlord that Tenant is not, and the entities or individuals
constituting Tenant or which may own or control Tenant or which may be owned or
controlled by Tenant are not, (i) in violation of any Laws relating to terrorism
or money laundering, or (ii) among the individuals or entities identified on any
list compiled pursuant to Executive Order 13224 for the purpose of identifying
suspected terrorists or on the most current list published by the U.S. Treasury
Department Office of Foreign Assets Control at its official website,
http://www.treas.gov/ofac/tllsdn.pdf or any replacement website or other
replacement official publication of such list.

31.21 Joint and Several Liability. If more than one person or entity executes
this Lease as Tenant: (a) each of them is and shall be jointly and severally
liable for the covenants, conditions, provisions and agreements of this Lease to
be kept, observed and performed by Tenant; and (b) the act or signature of, or
notice from or to, any one or more of them with respect to this Lease shall be
binding upon each and all of the persons and entities executing this Lease as
Tenant with the same force and effect as if each and all of them had so acted or
signed, or given or received such notice.

31.22 No Option. The submission of this Lease for examination or execution by
Tenant does not constitute a reservation of or option for the Premises and this
Lease shall not become effective as a Lease until the final lease has been
approved by any and all Mortgagee(s) and it has been executed by Landlord and
delivered to Tenant.

31.23 Options and Rights in General. Any option (each an “Option” and
collectively, the “Options”), including without limitation, any option to
extend, option to terminate, option to expand, right to lease, right of first
offer, and/or right of first refusal, granted to Tenant is personal to the
original Tenant executing this Lease or a Permitted Transferee and may be
exercised only by the original Tenant executing this Lease while occupying the
entire Premises and without the intent of thereafter assigning this Lease or
subletting the Premises or a Permitted Transferee and may not be exercised or be
assigned, voluntarily or involuntarily, by any person or entity other than the
original Tenant executing this Lease or a Permitted Transferee. The Options, if
any, granted to Tenant under this Lease are not assignable separate and apart
from this Lease, nor may any Option be separated from this Lease in any manner,
either by reservation or otherwise. Tenant will have no right to exercise any
Option, notwithstanding any provision of the grant of option to the contrary,
and Tenant’s exercise of any Option may be nullified by Landlord and deemed of
no further force or effect, if (i) Tenant is in Default under the terms of this
Lease (or if Tenant would be in such Default under this Lease but for the
passage of time or the giving of notice, or both) as of Tenant’s exercise of the
Option in question or at any time after the exercise of any such Option and
prior to the commencement of the Option event, (ii) Tenant has sublet all or
more than fifty percent (50%) of the Premises except pursuant to a Permitted
Transfer, or (iii) Landlord has given Tenant two (2) or more notices of Default,
whether or not such Defaults are subsequently cured, during any twelve
(12) consecutive month period of this Lease. Each Option granted to Tenant, if
any, is hereby deemed an economic term which Landlord, in its sole and absolute
discretion, may or may not offer in conjunction with any future extensions of
the Term.

31.24 Tenant Cooperation. In connection with Landlord’s negotiation of a lease
with a major tenant of all or a portion of the Property, Landlord may elect to
modify the off-ramp and change the street name from Zhone Way. Tenant agrees to
cooperate with Landlord’s efforts to so modify the off-ramp and change the
street name from Zhone Way.

 

-24-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have caused this Lease to be executed
the date first above written.

 

Tenant:

ZHONE TECHNOLOGIES, INC.,

a Delaware corporation

By:  

 

Name:  

 

Title:  

 

[SIGNATURES CONTINUED ON FOLLOWING PAGE]

 

-25-



--------------------------------------------------------------------------------

Landlord:   

LBA RIV-COMPANY V, LLC,

a Delaware limited liability company

its Member

   By:      LBA REIT IV, LLC,         a Delaware limited liability company


its Sole Member and Manager

        By:      LBA Realty Fund IV, L.P.,              a Delaware limited
partnership,


its Sole Manager

             By:      LBA Management Company IV, LLC,                   a
Delaware limited liability company,


its General Partner

                  By:      LBA Realty LLC,                        a Delaware
limited liability company,


its Manager

                       By:      LBA Inc.,                             a
California corporation,                             its Managing Member        
                    By:  

 

                            Name:  

 

                            Title:  

 

  

For LBA Office Use Only: Prepared & Reviewed by:
                                                                   

 

-26-



--------------------------------------------------------------------------------

EXHIBIT A

PREMISES FLOOR PLAN

LOGO [g101444g64f98.jpg]

 

EXHIBIT A

-1-



--------------------------------------------------------------------------------

EXHIBIT B

SITE PLAN

LOGO [g101444g56k63.jpg]

 

EXHIBIT B

-1-



--------------------------------------------------------------------------------

EXHIBIT C

INTENTIONALLY OMITTED

 

EXHIBIT C

-1-



--------------------------------------------------------------------------------

EXHIBIT D

NOTICE OF LEASE TERM DATES

 

Date:    To:    Re:                         dated                     (“Lease”)
by and between                             , a                             
(“Landlord”), and                             , a                     
(“Tenant”) for the premises commonly known as,
                                         (“Premises”).

Dear :

In accordance with the above-referenced Lease, we wish to advise and/or confirm
as follows:

 

•  

That Tenant has accepted and is in possession of the Premises and acknowledges
the following:

 

•     Term of the Lease:

  

•     Commencement Date:

  

•     Expiration Date:

  

•     Rentable Square Feet:

  

•     Tenant’s Percentage of Building:    %

  

 

•  

That in accordance with the Lease, rental payments will/has commence(d) on
                     and rent is payable in accordance with the following
schedule:

 

Months

  

Monthly Base Rent

00/00/0000 – 00/00/0000

   $00,000.00

00/00/0000 – 00/00/0000

   $00,000.00

00/00/0000 – 00/00/0000

   $00,000.00

 

•  

Rent is due and payable in advance on the first day of each and every month
during the Term of the Lease.

 

•  

Your rent checks should be made payable to:

 

 

 

 

ACCEPTED AND AGREED

 

TENANT:     LANDLORD:

 

   

 

a,  

 

    a,  

 

By:  

 

    By:  

 

Print Name:  

 

     

Its:  

 

     

 

EXHIBIT D

-1-



--------------------------------------------------------------------------------

EXHIBIT E

RULES AND REGULATIONS

1. Tenant shall not place anything or allow anything to be placed near the glass
of any window, door, partition or wall which may appear unsightly from outside
the Premises. No awnings or other projection shall be attached to the outside
walls of the Building without the prior written consent of Landlord. No
curtains, blinds, shades or screens shall be attached to or hung in, or used in
connection with, any window or door of the Premises, other than Building
standard materials, without the prior written consent of Landlord.

2. Tenant shall not obstruct any sidewalks, halls, passages, exits, entrances,
elevators, escalators or stairways of the Building. The halls, passages, exits,
entrances, elevators, escalators and stairways are not for the general public,
and Landlord shall in all cases retain the right to control and prevent access
thereto of all persons whose presence in the reasonable judgment of Landlord
would be prejudicial to the safety, character, reputation and interests of the
Building; provided, that nothing herein contained shall be construed to prevent
such access to persons with whom any tenant normally deals in the ordinary
course of its business, unless such persons are engaged in illegal activities.
Tenant and no employee, invitee, agent, licensee or contractor of Tenant shall
go upon or be entitled to use any portion of the roof of the Building without
the prior written consent of Landlord.

3. Tenant shall not cause any unnecessary janitorial labor by carelessness or
indifference to the good order and cleanliness of the Premises. Landlord shall
not in any way be responsible to Tenant for loss of property on the Premises,
however occurring, or for any damage to Tenant’s property by any janitors or any
other employee or any other person.

4. Intentionally Omitted

5. No machines other than standard office machines, such as typewriters and
calculators, photo copiers, personal computers and word processors, and vending
machines permitted by the Lease, shall be used in the Premises without the
approval of Landlord.

6. Tenant shall not place a load upon any floor of the Premises which exceeds
the load per square foot which such floor was designed to carry and which is
allowed by Law. Landlord shall have the right to prescribe the weight, size and
position of all equipment, materials, furniture or other property brought into
the Building. Heavy objects, if such objects are considered necessary by Tenant,
as determined by Landlord, shall stand on such platforms as determined by
Landlord to be necessary to properly distribute the weight. Business machines
and mechanical equipment which cause noise or vibration that may be transmitted
to the structure of the Building or to any space therein to such a degree as to
be objectionable to Landlord, shall be placed and maintained by Tenant, at
Tenant’s expense, on vibration eliminators or other devices sufficient to
eliminate noise or vibration. Landlord will not be responsible for loss of, or
damage to, any such equipment or other property from any cause, and all damage
done to the Building by maintaining or moving such equipment or other property
shall be repaired at the expense of Tenant.

7. Tenant shall not use or keep in the Premises any kerosene, gasoline or
inflammable or combustible fluid or material other than those limited quantities
necessary for the operation or maintenance of office equipment. Tenant shall not
use or permit to be used in the Premises any foul or noxious gas or substance,
or permit or allow the Premises to be occupied or used in a manner offensive or
objectionable to Landlord by reason of noise, odors or vibrations, nor shall
Tenant bring into or keep in or about the Premises any birds or animals.

8. Tenant shall not use any method of heating or air-conditioning other than
that supplied to the Premises by Landlord; except for supplemental HVAC units in
Tenant’s laboratories within the Premises, subject to Landlord’s prior written
approval with respect to such supplemental HVAC units.

9. Landlord reserves the right from time to time, in Landlord’s sole and
absolute discretion, exercisable without prior notice and without liability to
Tenant, to: (a) name or change the name of the Building or Property; (b) change
the address of the Building, and/or (c) install, replace or change any signs in,
on or about the Property (except for Tenant’s signs, if any, which are expressly
permitted by the Lease).

10. Landlord shall not be liable for damages for any error with regard to the
admission to or exclusion from the Building of any person. Tenant shall be
responsible for all persons for whom it requests passes and shall be liable to
Landlord for all acts of such persons. Landlord reserves the right to prevent
access to the Building in case of invasion, mob, riot, public excitement or
other commotion by closing the doors or by other appropriate action.

11. The toilet rooms, toilets, urinals, wash bowls and other apparatus shall not
be used for any purpose other than that for which they were constructed, and no
foreign substances of any kind whatsoever shall be thrown therein.

12. Tenant shall not install any radio or television antenna, loudspeaker or
other device on the roof or exterior walls of the Building without the prior
written consent of Landlord. Tenant shall not interfere with radio or television
broadcasting or reception from or in the Building or elsewhere.

13. Except as expressly permitted in the Lease, Tenant shall not mark, drive
nails, screw or drill into the partitions, window mullions, woodwork or drywall,
or in any way deface the Premises or any part thereof, except to install normal
wall hangings. Tenant shall repair any damage resulting from noncompliance under
this rule.

 

EXHIBIT E

-1-



--------------------------------------------------------------------------------

14. Tenant shall store all its trash and garbage within the trash receptacles
for the Building or Property. Tenant shall not place in any trash box or
receptacle any material which cannot be disposed of in the ordinary and
customary manner of trash and garbage disposal. All garbage and refuse disposal
shall be made in accordance with directions reasonably issued from time to time
by Landlord.

15. Other than as permitted elsewhere in the Lease, the Premises shall not be
used for the storage of merchandise held for sale to the general public, or for
lodging of any kind. No cooking shall be done or permitted by Tenant on the
Premises, except that use by Tenant of Underwriters’ Laboratory-approved
equipment for brewing coffee, tea, hot chocolate and similar beverages shall be
permitted and the use of a microwave shall be permitted, provided that such
equipment and use is in accordance with all applicable federal, state, county
and city laws, codes, ordinances, rules and regulations.

16. Tenant shall not use in any space, elevators or stairwells of the Building,
any hand trucks except those equipped with rubber tires and side guards, or such
other material-handling equipment as Landlord may approve. Tenant shall not
bring any other vehicles of any kind into the Building.

17. Tenant shall not use the name of the Building in connection with, or in
promoting or advertising, the business of Tenant, except for Tenant’s address.

18. Tenant agrees that it shall comply with all fire and security regulations
that may be issued from time to time by Landlord, and Tenant also shall provide
Landlord with the name of a designated responsible employee to represent Tenant
in all matters pertaining to such fire or security regulations. Tenant shall
cooperate fully with Landlord in all matters concerning fire and other emergency
procedures.

19. Tenant assumes any and all responsibility for protecting its Premises from
theft, robbery and pilferage. Such responsibility shall include keeping doors
locked and other means of entry to the Premises closed.

20. Landlord reserves the right to make such other and reasonable
non-discriminatory Rules and Regulations as, in its judgment, may from time to
time be needed for safety, security, care and cleanliness of the Building or
Property and for the preservation of good order therein. Tenant agrees to abide
by all such Rules and Regulations hereinabove stated and any additional rules
and regulations which are adopted.

21. Tenant shall be responsible for the observance of all of the foregoing rules
by Tenant’s Parties.

22. Tenant shall not lay linoleum, tile, carpet or other similar floor covering
so that the same shall be affixed to the floor of the Premises in any manner
except by a paste, or other material which may easily be removed with water, the
use of cement or other similar adhesive materials being expressly prohibited.
The method of affixing any such linoleum, tile, carpet or other similar floor
covering shall be subject to the approval of Landlord. The expense of repairing
any damage resulting from a violation of this rule shall be borne by Tenant.

23. Tenant shall not without Landlord’s consent, which may be given or withheld
in Landlord’s sole and absolute discretion, receive, store, discharge, or
transport firearms, ammunition, or weapons or explosives of any kind or nature
at, on or from the Premises.

PARKING RULES AND REGULATIONS

In addition to any parking provisions contained in the Lease, the following
rules and regulations shall apply with respect to the use of the Property’s
parking facilities.

1. Every parker is required to park and lock his/her own vehicle. All
responsibility for damage to or loss of vehicles is assumed by the parker and
Landlord shall not be responsible for any such damage or loss by water, fire,
defective brakes, the act or omissions of others, theft, or for any other cause.

2. Tenant shall not park or permit its employees to park in any parking areas
designated by Landlord as areas for parking by visitors to the Property. Tenant
shall not leave vehicles in the parking areas overnight nor park any vehicles in
the parking areas other than automobiles, motorcycles, motor driven or non-motor
driven bicycles or four wheeled trucks.

3. Intentionally Omitted.

4. No extended term storage of vehicles shall be permitted.

5. Vehicles must be parked entirely within painted stall lines of a single
parking stall.

6. All directional signs and arrows must be observed.

7. The speed limit within all parking areas shall be five (5) miles per hour.

8. Parking is prohibited: (a) in areas not striped for parking; (b) in aisles;
(c) where “no parking” signs are posted; (d) on ramps; (e) in cross-hatched
areas; and (f) in reserved spaces and in such other areas as may be designated
by Landlord or Landlord’s parking operator.

9. Loss or theft of parking identification devices, if any, must be reported to
Landlord’s property manager immediately, and a lost or stolen report must be
filed by the Tenant or user of such parking identification device at

 

EXHIBIT E

-2-



--------------------------------------------------------------------------------

the time. Landlord has the right to exclude any vehicle from the parking
facilities that does not have an identification device.

10. Any parking identification devices reported lost or stolen found on any
unauthorized car will be confiscated and the illegal holder will be subject to
prosecution.

11. Washing, waxing, cleaning or servicing of any vehicle in any area not
specifically reserved for such purpose is prohibited.

12. The parking operators, managers or attendants, if any, are not authorized to
make or allow any exceptions to these rules and regulations.

13. If the Lease terminates for any reason whatsoever or if Tenant’s right of
possession of the Premises is terminated after a Default, Tenant’s right to park
in the parking facilities shall terminate concurrently therewith.

14. Landlord reserves the right to modify and/or adopt such other reasonable and
non-discriminatory rules and regulations for the parking facilities as it deems
necessary for the operation of the parking facilities. Landlord may refuse to
permit any person who violates these rules to park in the parking facilities,
and any violation of the rules shall subject the vehicle to removal, at such
vehicle owner’s expense.

15. Tenant shall not permit any parking by its employees, agents, subtenants,
customers, invitees, concessionaires or visitors on the streets surrounding the
Premises in violation of any ordinances or postings by any public authorities
having jurisdiction.

16. Tenant’s parking spaces shall be used only for parking by vehicles no larger
than normally sized passenger automobiles, vans and sport utility vehicles.
Tenant shall not permit or allow any vehicles that belong to or are controlled
by Tenant or Tenant’s employees, suppliers, shippers, customers or invitees to
be loaded, unloaded, or parked in areas other than those designated by Landlord
for such activities. If Tenant permits or allows any of the prohibited
activities described herein, then Landlord shall have the right, in addition to
such other rights and remedies that it may have, to remove or tow away the
vehicle involved and charge the cost thereof to Tenant, which cost shall be
payable by Tenant upon demand by Landlord.

 

EXHIBIT E

-3-



--------------------------------------------------------------------------------

EXHIBIT F

ESTOPPEL CERTIFICATE

The undersigned (“Tenant”) hereby certifies to
                                         (“Landlord”), and
                                        , as follows:

1. Attached hereto is a true, correct and complete copy of that certain Lease
dated                     , between Landlord and Tenant (the “Lease”), for the
premises commonly known as                                          (the
“Premises”). The Lease is now in full force and effect and has not been amended,
modified or supplemented, except as set forth in Section 6 below.

2. The term of the Lease commenced on             ,         .

3. The term of the Lease is currently scheduled to expire on             ,
        .

4. Tenant has no option to renew or extend the Term of the Lease except:
                    .

5. Tenant has no preferential right to purchase the Premises or any portion of
the Building/Premises except:                                         .

6. The Lease has: (Initial One)

(    ) not been amended, modified, supplemented, extended, renewed or assigned.

(    ) been amended, modified, supplemented, extended, renewed or assigned by
the following described agreements, copies of which are attached hereto:
                                        .

7. Tenant has accepted and is now in possession of the Premises and has not
sublet, assigned or encumbered the Lease, the Premises or any portion thereof
except as follows:                         .

8. The current Base Rent is $        ; and current monthly parking charges are
$        .

9. The amount of security deposit (if any) is $        . No other security
deposits have been made.

10. All rental payments payable by Tenant have been paid in full as of the date
hereof. No rent under the Lease has been paid for more than thirty (30) days in
advance of its due date.

11. All work required to be performed by Landlord under the Lease has been
completed and has been accepted by Tenant, and all tenant improvement allowances
have been paid in full except                                 .

12. As of the date hereof, Tenant is not aware of any defaults on the part of
Landlord under the Lease except                                 .

13. As of the date hereof, there are no defaults on the part of Tenant under the
Lease.

14. Tenant has no defense as to its obligations under the Lease and claims no
set-off or counterclaim against Landlord.

15. Tenant has no right to any concession (rental or otherwise) or similar
compensation in connection with renting the space it occupies, except as
expressly provided in the Lease.

16. All insurance required of Tenant under the Lease has been provided by Tenant
and all premiums have been paid.

17. There has not been filed by or against Tenant a petition in bankruptcy,
voluntary or otherwise, any assignment for the benefit of creditors, any
petition seeking reorganization or arrangement under the bankruptcy laws of the
United States or any state thereof, or any other action brought pursuant to such
bankruptcy laws with respect to Tenant.

18. Tenant pays rent due Landlord under the Lease to Landlord and does not have
any knowledge of any other person who has any right to such rents by collateral
assignment or otherwise.

The foregoing certification is made with the knowledge that
                                         is about to [fund a loan to Landlord or
purchase the Building from Landlord], and that                                 
is relying upon the representations herein made in [funding such loan or
purchasing the Building].

Dated:             ,         .

 

“TENANT”

      

 

        By:  

 

        Print Name:  

 

        Its:  

 

  

 

EXHIBIT F

-1-



--------------------------------------------------------------------------------

RELOCATION OBLIGATION

RIDER NO. 1 TO LEASE

This Rider No. 1 is made and entered into by and between LBA RIV-COMPANY V, LLC,
a Delaware limited liability company (“Landlord”) and ZHONE TECHNOLOGIES, INC.,
a Delaware corporation (“Tenant”), as of the day and year of the Lease between
Landlord and Tenant to which this Rider is attached. Landlord and Tenant hereby
agree that, notwithstanding anything contained in the Lease to the contrary, the
provisions set forth below shall be deemed to be part of the Lease and shall
supersede any inconsistent provisions of the Lease. All references in the Lease
and in this Rider to the “Lease” shall be construed to mean the Lease (and all
Exhibits and Riders attached thereto), as amended and supplemented by this
Rider. All capitalized terms not defined in this Rider shall have the same
meaning as set forth in the Lease.

Subject to the terms of the Lease and this Rider No. 1, Tenant shall have the
obligation (the “Relocation Obligation”) to relocate from 7001 Oakport Street
(Building #2) to 7195 Oakport Street (Building #1) within the Property on or
before December 31, 2010; provided that if Tenant is using commercially
reasonable efforts to relocate to 7195 Oakport Street (Building #1) but cannot
complete such relocation by December 31, 2010, Tenant shall be provided two
(2) extensions to complete such relocation on the following terms: (a) an
extension to January 31, 2010 at the same Monthly Base Rent for the period prior
to December 31, 2010, and (b) an additional extension to February 28, 2011, but
the Monthly Base Rent for February, 2011 shall be doubled to $99,775.00. Tenant
shall surrender 7001 Oakport Street (Building #2) in the surrender condition
required by Article 21 of the Lease. The date upon which such surrender of 7001
Oakport Street (Building #2) is completed shall be referred to herein as the
“Relocation Date” for all purposes of this Lease, except that for purposes of
Section 1.21 of this Lease, the Relocation Date shall mean the earlier of
December 31, 2010, or the date upon which the foregoing surrender of 7001
Oakport Street (Building #2) is completed. If Tenant fails to surrender 7001
Oakport Street (Building #2) as required herein by February 28, 2011, Tenant
shall be in holdover and shall be in default under the terms of this Lease, and
Landlord shall have the right to exercise any and all available remedies,
including, without limitation, the right to holdover rent as provided in
Section 21.2 of this Lease.

 

RIDER

-1-